  

Se ra Se 1:20-cv-03076-APM Degwmatiyakogiled 10/26/20 Page 1 of 118
ff: 1 § :
Boas | Civil Actions Branch
a Fy 500 indiana Avenue, N.W., Suite 5008 Wastiington, D.C. 20001
wen Telephone: (202) 879-1133 Website: www.decourts.gov

Ibraheem Samirah

 

Plamtiff —

VS,

Case Number 20920 CA 002808 B

 

Maryam Seifi

 

Defendant

SUMMONS
To the above named Defendant:

You are hereby sunmmened and required to serve an Answer to the attached Complaint, either
personally or through an attomey, within twenty one (21) days after service of this summons upon you,
exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
Auswer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
attormey’s name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court cither before you serve a copy of the Answer on
the plaintiff or within seyen (7) days after you have served the plaintiff. If you fail to file an Answer,
judgment by default may be entered against you for the relief demanded in the complaint.

Leizer Z, Goldsmith
Name of Pisintiff’s Attorney
§335 Wisconsin Avenue, N.W., Suite 440

 

 

 

 

 

 

 

Address

Washington, D.C. 20015 a %

(202) 926- 3535. a 06/17/2020

‘Telephone

ROSS EE WHT BL (202) 879-4828 Veutlez appeier.au (202) 879-4628 pour une traduction: 4 cd mot bai dich, hay woi (202}879-4828

WiSSE AS) APE (202) 879-4528 Me phe Poy Avr (202) 879-4825 shore

IMPORTANT: LF. YOU FALL TO FLLE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
ANSWER, YOU BAIL TO APPEAR AT ANY TIME THE COURT NOTIFLES YOU TO DO 80, A JUDGMENT BY DEFAULT
MAY SE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT. IF THIS OCCURS, YOUR. WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT, IF YOU INTEND TO OPPOSE THIS
ACTION, DO.NOT FALL TO ANSWER WITHIN THE REQUIRED TIME.

If you wish to talk-to a lawyer and feel that you cannot afford to pay a fee 1 a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (292-279-5100) for help or come to Suite 3000 at 500
Indiana Avenue, N.W., for more information cancerning places where you may ask for such help,

Sec reverse side for Spanish translation
Vea al dorso ia lraduccién al espaiio!

C¥~-3110 [Rev. June 2017] Super. Ct. Civ. R. 4
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 2 of 118
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 3 efids
D.C. Superior Court
06/16/2020 23:32PM
Clerk of the Court

IN THE SUPERIOR COURT
FOR THE DISTRICT OF COLUMBIA

 

*

IBRAHEEM SAMIRAH, DDS %
12502 Dardanelle Court
Herndon, VA 20170,

Plaintiff,

DISTRICT SMILES, PLLC
4000 Albemarle Street, NW, #203 .
Washington, D.C. 20016

And 2020 CA 002808 B

DR. MARYAM SEIFI
9216 Quintana Drive
Bethesda, MD 20817

And *
WILLIAM POWELL *
9216 Quintana Drive

Bethesda, MD 20817 *
And *
NINA KIMMEL ¥

9216 Quintana Drive
Bethesda, MD 20817,

Defendants.

 
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 4 of 118

COMPLAINT
(Discriminatory Pay, Breach of Contract, Unpaid Wages, Retaliation)
COMES NOW the Plaintiff, Ibraheem Samirah, and, in support of his

cause of action, states as follows:

ii NATURE OF ACTION
1. This is a suit by Dr. Ibraheem Samirah (“Dr. Samirah” or
“Plaintiff’), a former employee of District Smiles, PLLC d/b/a/ “District
Smiles,” alleging unlawful and discriminatory denial of pay and retaliatory
discharge, under various statutes and common law theories.
II. JURISDICTION AND VENUE
2. This Court has subject-matter jurisdiction over this Complaint
because this action arises under the District of Columbia Code 1981, § 11-921,
and the District of Columbia Human Rights Act, District of Columbia Code, § 2-
1401.01 et seq.
Venue properly lies in this Court because the events occurred in the District of
Columbia, and the controversy involves Defendants’ behavior in the District of

Columbia.

Ill. PARTIES
3. Plaintiff Ibraheem Samirah is a dentist and practicing Muslim. He
is Palestinian of biracial Afro-Arab lineage and identifies as Palestinian, Arab,

and Black.
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 5 of 118

4. Dr. Samirah was previously employed by Dr. Maryam Seifi and her
limited liability companies, Maryam Seifi, DDS PA d/b/a StarBrite Dental and
District Smiles.

D Defendant Maryam Seifi is a dentist the sole owner of both
StarBrite and Defendant District Smiles. Defendant Seifi is a native speaker of
Farsi who was born and raised Muslim in Iran until adulthood and is now a
follower of Scientology. Dr. Seifi was an “employer” to Dr. Samirah within the
meaning of D.C. Code 2-1401.02(10).

6. Defendant Nina Kimmel is Defendant Seifi’s daughter and is the
Chief Operating Officer and Chief Financial Officer of both StarBrite and
Defendant District Smiles, who also follows Scientology. Ms. Kimmel was an
“employer” to Dr. Samirah within the meaning of D.C. Code 2-1401.02(10). ,
and.

Ts Defendant William Powell, Defendant Seifi’s husband and
Defendant Kimmel’s stepfather, is Black and non-Muslim. He is the Office
Manager of District Smiles. Mr. Powell was an “employer” to Dr. Samirah within
the meaning of D.C. Code 2-1401.02(10).

IV. EXHAUSTION OF ADMINSTRATIVE REMEDIES

8. No particular administrative remedies need be exhausted under
_any of the statutes and doctrines pled herein.

o, This Complaint is also timely under all applicable statutes of

limitation, since the hostile environment and unlawfully denied pay inflicted
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 6 of 118

against Dr. Samirah culminated in his termination on June 17, 2019, and this

action is filed less than 365 days thereafter.

Vv. STATEMENT OF FACTS
DuGamintiatinnl Lat StarBri

10. Beginning in July 2018, Dr. Samirah worked for Defendant Seifi’s
Maryland company, Maryam Seifi, DDS PA d/b/a StarBrite Dental (“StarBrite’),
as a dentist.

11. Initially, Dr. Seifi hired Dr. Samirah for a trial period in July 2018.

12. | Upon determining that Dr. Samirah was well-qualified, Dr. Seifi
offered him a full-time position at StarBrite at the beginning of August 2018.

13. Defendant Nina Kimmel, Dr. Seifi’s daughter and StarBrite’s
administrator, offered Dr. Samirah what she represented as a better employment
opportunity working at Dr. Seifi’s District of Columbia practice, Defendant
District Smiles, PLLC (“District Smiles”).

Dr. Samirah’s transfer to District Smiles was contingent upon being

“properly trained” at StarBrite.

The Diacriani Mt 1 ioe

14. | Defendant Seifi is a native speaker of Farsi who was born and
raised in a Muslim family in Iran until adulthood.
15. In various conversations, Dr. Seifi revealed to Dr. Samirah that she

follows Scientology.
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 7 of 118

16. Defendant Seifi has exhibited hostile views against religious
Muslims such as Dr. Samirah.

17. Thus, beginning in his first two weeks of work at StarBrite, Kimmel
and Seifi, both Iranian American, repeatedly mispronounced Dr. Samirah’s first
name, Ibraheem, to insult Dr. Samirah.

18. Thename “Ibraheem,” often spelled “Ibrahim,” is a very common
name in the Middle East region, including in Iran.

19. The name emanates from the Qur'an.

20. Nevertheless, Defendant Seifi disparagingly mispronounced Dr.
Samirah’s first name for the following eleven months, insisting on calling him by
the Anglicized “Abraham” to negate his identity, including in the presence of her
subordinates, and even after Dr. Samirah corrected Defendant Seifi repeatedly.

21. During Dr. Samirah’s first week of work at StarBrite, Defendant
Kimmel asked about the origin of Dr. Samirah’s name.

22. Dr. Samirah explained to Kimmel that Dr. Samirah is Palestinian
and that his first name is the Arabic version of Abraham.

23. Defendant Kimmel replied that she is Iranian and Muslim like her
mother, Defendant Seifi, and that she celebrates Eid.

24. | Defendant Kimmel then queried whether Dr. Samirah drank
alcohol, referencing that practicing Muslims often abstain.

25. Dr. Samirah responded to Defendant Kimmel that he does not

consume alcohol.
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 8 of 118

26. Defendant Kimmel replied, “We get together in the office and drink
sometimes. That's why I was asking.”

27. Atone point, Defendant Kimmel said her family was “technically
Muslim.”

28. Defendant Seifi said this once as well.

29, In or around July 2018, Defendant Kimmel asked Dr. Samirah if she
could call him “Abe” as a nickname.

30. | He informed her that this would be a nickname for the name
“Abraham,” which was not his name.

31. Dr. Samirah said that she could call him “Ib” for short, but she
preferred to call him “Dr. Abraham” instead.

32. Despite explaining to Defendant Kimmel what she already knew,
that Dr. Samirah’s name is pronounced exactly as it is spelled, Defendant
Kimmel rudely insisted on negating Dr. Samirah’s identity, calling him “Dr.
Abraham” for the next eleven months.

33. Dr. Samirah corrected Defendant Seifi’s and Defendant Kimmel’s
mispronunciations approximately 15 times in total within the first two weeks of
work.

34. Other office personnel began to mispronounce Dr. Samirah’s first
name in the same way that Defendant Kimmel and Defendant Seifi distorted it.

35. Dr. Samirah interacted with these office personnel, too, through

October 2018.
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 9 of 118

36. In or around July 2018, Dr. Samirah was wearing a significantly
long beard, which reflected his Muslim identity.

37. Celine Figueroa, the StarBrite office manager, declared to Dr.
Samirah, “People might think that you’re a terrorist,” apparently referencing his
appearance.

38. Dr. Samirah explained to Figueroa that this can be a very damaging
thing to say, as it is a narrative that has caused global harm.

39. Figueroa defended herself by saying that she was from the south of
Paris and that she grew up with “those” people.

40. She further explained that the south of Paris is a predominantly
North African, Arab, and Muslim area.

41. | Dr. Samirah persisted in explaining why Figueroa’s statement was
unwelcome. He made himself available to elucidate this matter further.

42. Inor around July 2018, at StarBrite, Defendant Seifi, who practices
the religion of Scientology, asked Dr. Samirah to read her Scientology books
located in the office.

43. Defendant Seifi implored that reading these would “really help to
inform” Dr. Samirah’s income-earning strategy.

44, Defendant Seifi incorporated the Scientologist theology regarding
money-making into her business model and wanted Dr. Samirah to follow suit

with her Scientology-based practices in her District Smiles office.
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 10 of 118

45. Defendant Seifi assigned two Scientology books for Dr. Samirah to
read during his work hours at StarBrite, and he complied by reading them.

46. Defendant Seifi installed a photograph of Scientology founder L.
Ron Hubbard in the StarBrite back offices.

47, Defendant Seifi also reminded Dr. Samirah that she is of Muslim
background. He noticed that she never felt the need to point this out to anyone
else.

48. Omer Akmal, the practice periodontist, is Pakistani American and
had been at StarBrite longer than Dr. Samirah.

49. Between July and October 2018, Akmal daily used the n-word in
the office backroom to describe Black and South Asian patients and people. He
never used it in reference to white people or any other race or ethnicity.

90. During these four months, Drs. Samirah and Akmal had a number
of different conversations.

51. _Innearly every one of their conversations, Akmal said the n-word
at least five to ten times and was very vulgar generally.

52. Thus, Dr. Samirah, an Afro-Arab, was subjected to this racial slur
perhaps 50-100 times.

53. In or around August 2018, while Dr. Samirah was in the backroom,
Dr. Akmal was making weekend plans with Ali Eghtesadi, the practice

endodontist.
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 11 of 118

54. Dr. Akmal relished in the fact that he goes out to bars and clubs on
the weekends and that he consumes copious amounts of alcohol.

55. Dr. Akmal further stated that he is “going to hell” for his alcohol
consumption.

56. Dr. Akmal was aware that Dr. Samirah is a practicing Muslim who
does not consume alcohol.

57. Dr. Akmal’s statements otherized Dr. Samirah, who was known at
the practice for being the only person who abstained from alcohol.

58. In or around September 2018, Dr. Samirah confronted Dr. Akmal
about his use of the n-word.

99. Dr. Samirah told Dr. Akmal to stop using the word.

60. Dr. Samirah explained that it was offensive and that Dr. Akmal had
no license, as a Pakistani American, to use it.

61. Dr. Samirah further described that, as someone of Afro-Arab
lineage, he took personal offense to Dr. Akmal’s use of the n-word.

62. Dr. Akmal recounted what it was like to grow up in South Dakota
as the only family of color in his town.

63. Dr. Akmal jeered, “I was the n**** growing up, so lam a n*****,”

64. Dr. Akmal also ridiculed his own parents for their steadfast
practice of Islam and said laughingly that his parents were “terrorists.”

65. Dr. Akmal referred to his parents as “super religious” with

“terrorist tendencies.”
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 12 of 118

66. Dr. Akmal further said offensively, “I used to be a sheikh, but ever
since I left South Dakota, I don’t believe in Islam. I don’t like religion.”

Dr. Samirah P Dr. Akmal’ the N-Word to Ki i

67. Shortly after Dr. Samirah confronted Dr. Akmal in or around
September 2018, Dr. Samirah raised the matter with Defendant Kimmel, and
Kimmel admitted knowledge of what Dr. Akmal was saying, responding: “I
know, I know.”

68. Dr. Samirah never heard back from Kimmel that anything was
done to stop Dr. Akmal’s use of the n-word.

69. After four months at StarBrite, Dr. Seifi determined that Dr.
Samirah was well-qualified in his dental proficiency to practice as Lead Dentist
in her District Smiles location.

70. __ Dr. Seifi offered the position to Dr. Samirah, noting that he would
be the only dentist at her D.C. practice and, as such, he would not need to share
the office’s daily income percentage with anyone.

71. Defendants Kimmel and Seifi told him that he would earn more
there than at StarBrite.

72. Toward the end of October 2018, Dr. Samirah transitioned to the
District Smiles practice. He worked there from October 2018 through his

unlawful termination in June 2019.

10
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 13 of 118

73. Defendant Seifi had opened District Smiles at American University
Park more than a year prior and told Dr. Samirah that the practice would
flourish once he got there.

74. Defendants Kimmel and Powell claimed that the previous District
Smiles Lead Dentist, Dr. LaShaunda Seaberry -- who is Black -- was lazy, and
that her indolence caused the District Smiles practice to remain dormant for most

of her year there.

Detkidanta Malton De. Samira Over iae

On numerous occasions, Defendants criticized the appearance of Dr. Samirah’s
physique while wearing his scrubs.

Female dental staff were not subjected to the same indignities.

eer 2 aly sbtie Hat Tia td ;

75. Defendant Kimmel provided Dr. Samirah with an employment
contract proposal for Dr. Samirah’s move from StarBrite to District Smiles.

76. After negotiation, the contract was executed. Ex. 1.

77. Dr. Samirah’s District Smiles contract stipulates that “District
Smiles shall offer Dr. Samirah no less than forty-eight (48) hours of clinical
working hours each week.” See Ex. 1 hereto.

78. Notwithstanding, in not one of his thirty-four weeks of
employment with District Smiles was Dr. Samirah over provided with the
mandatory 48 clinical working hours.

79. Dr. Samirah’s contract further stipulates that he “shall be

compensated at a rate of thirty percent (30%) of the net collections of District

1]
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 14 of 118

Smiles less fifty percent (50%) of the laboratory fees associated with District
Smiles patients. For purposes of this section, net collections shall mean the total
net collections after any merchant fees, discounts and refunds.”

80. Dr. Samirah requested a per diem guarantee when negotiating the
District Smiles contract, but Defendants would not agree.

81. Dr. Samirah negotiated for the 48 clinical hours guarantee,
believing that would afford him the requisite compensation.

82. In December 2018, Dr. Seifi hosted a Christmas party, to which she
invited Dr. Samirah.

83. Dr. Seifi gave Dr. Samirah a gift that said, “Merry Christmas and
Happy New Year.” Dr. Seifi knew that Dr. Samirah was not a Christian.

84. Dr. Seifi had not wished Dr. Samirah a Happy Eid al-Adha or Eid

al-Fitr, nor did she host an Eid celebration for the practice.

Seifi and Ki 1 Deni Te Gaiiteah Al Danio Alenhal
or Eating Pork
85. On at least three different occasions in 2019, Defendants Seifi and
Kimmel raised with Dr. Samirah and teased him about not drinking alcohol or
eating pork.

86. On various other occasions, Defendant Kimmel would look at Dr.

Samirah and say: “Go grab a beer,” though she knew he would not do so.

12
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 15 of 118

87. In March 2019, District Smiles and StarBrite Dental, both owned by
Maryam Seifi, conducted a joint marketing meeting.

88. Dr. Seifi’s two companies shared a marketing expert, Kimmel’s
husband.

89. William Powell, Dr. Seifi’s husband, and Eliana Figueredo, a dental

assistant, worked at both locations.

ae re ae a cae ‘on Rel his C :

90. As noted above, Dr. Samirah’s three-year contract with Defendant
District Smiles only provided for compensation based on the per-patient formula
and guaranteed him 48 clinical hours per week.

91. Nonetheless, during Dr. Samirah’s employment, Defendants
imposed a demand upon him that, in addition to working paid clinical hours as
set forth in his employment agreement, he provide extensive unpaid services
daily.

92. Defendants demanded that Dr. Samirah idly staff the District
Smiles facility for hours for which Defendants had failed to fulfill their
contractual obligation to provide patients.

93. For example, Dr. Samirah was required to remain in the “business
operations” room, uncompensated, during Defendant Powell's financial

presentations to all new patients.

13
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 16 of 118

94. | Defendant Powell ordered him to stay in the room to answer any
questions from the patient, forcing Dr. Samirah to provide his dental expertise,
advice, and skill for free.

95. Defendant Powell's financial meetings with each new patient lasted
approximately 30 minutes and were added into Dr. Samirah’s daily schedule,
among other things, to give the appearance of a falsely fuller schedule.

96. Defendants began to create false documentation to cover up their
failure to pay Dr. Samirah according to the mandatory contract provisions they
had negotiated with him, by generating scheduling documents indicating that
Dr. Samirah’s dental procedures required much longer appointments than was
accurate or customary. For instance, they would attribute 3 hours of clinical time
to an appointment that only required 45 minutes’ work.

97. Testifying at the Unemployment Hearing, Defendant Powell
denied that this ever occurred.

98. Defendants awarded Dr. Samirah Panera and Whole Foods gift
cards,

99. | Defendants represented that this was for excellent customer
reviews. See Ex. 2 hereto.

100. - This occurred around March 30, 2019, nearly six months into his
employment with District Smiles and 9 days before Defendant Powell began

secretly documenting against Dr. Samirah to fire him.

14
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 17 of 118

101. Nonetheless, Defendant Powell testified at the Unemployment
Hearing that Dr. Samirah was “incompetent.”

102. Defendant Powell alleges that this incompetence was not apparent
while Dr. Samirah was working at StarBrite, but that this became apparent only
after Dr. Samirah came to District Smiles.

On April 8, 2019, Dr. Samirah D is Sufficient Clinical H

103. On April 8, 2019, just days after he received Defendants’ gifts for
his performance, Defendant Powell attempted to coerce Dr. Samirah into
providing unnecessary dental care to a patient, so as to be able to charge the
patient more.

104, Dr. Samirah refused, as this was unethical and despite the fact that
he would collect a percentage of the treatment at a dental practice in which he
was deficiently paid.

105. As Defendant Powell insisted, Dr. Samirah told Defendant Powell
that Powell needed to stop trying to tell him how to practice dentistry, and
instead to focus on doing his own job, as Powell was failing to provide sufficient
patients so as to allow Dr. Samirah to complete the agreed-upon clinical hours
for which Dr, Samirah was supposed to be paid.

106. Atthe Unemployment Hearing, Defendant Powell admitted that
Dr, Samirah complained that he wasn’t making as much money as a dentist
should, but that Dr. Samirah never complained he wasn’t getting paid according

to his contract.

15
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 18 of 118

107. Dr. Samirah went so far as to assert that he would not be able to
continue at District Smiles if these matters were not straightened out.

108. Defendant Powell subsequently texted Defendant Kimmel about
the encounter, distorting what happened.

109. Dr. Samirah was informed neither of that text's creation nor its
conveyance to Defendant Kimmel.

110. Defendants Kimmel and Powell immediately agreed that
Delena ant Powell would commence creating written documentation against Dr.
Samirah and supply it to Defendant Kimmel.

111. For instance, on April 9, 2019, Powell wrote that Dr. Samirah
arrived 25 minutes late.

112. At the Unemployment Hearing on June 15, 2020, Powell admitted
that Defendants have video showing Dr. Samirah arriving on April 9, but that he
had not looked at the video to confirm his assertion.

113. Thereafter, Defendant Powell wrote numerous “daily reports” to
Defendant Kimmel, alleging various misdeeds by Dr. Samirah.

114. The reports were never provided to Dr. Samirah.

115. Defendants never interviewed Dr. Samirah about the allegations
contained in the reports.

116. The daily reports contained numerous falsehoods and demonstrate

indicia of retaliation.

Dr. Samirah O Defendant Powell’s Bieoted S

16
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 19 of 118

117... On April 18, 2019, Dr. Samirah arrived at District Smiles pleased
that the Mueller report pertaining to President Trump had been made public.

118. Defendant Powell disagreed with Samirah’s sentiments.

119. Defendant Powell asserted that he liked President Donald Trump.
He contended, “Yeah, he’s racist, but Black people are always out here to get
unemployment benefits. They are lazy. Everyone wants to be on welfare.”

120. Dr. Samirah contested Defendant Powell’s sentiments and
expounded his arguments on systemic issues and other circumstances that might
lead someone to be in a desperate situation.

121. Dr. Samirah again brought up his biracial identity while refuting
Defendant Powell's anti-Black statements.

122. Defendant Powell rebutted that many people do not have good
reasons.

123. Defendant Powell was well-aware of Dr. Samirah’s Afro-Arab
heritage.

124. However, he now denies any such awareness.

125. Indeed, at the Unemployment Hearing, Powell denied ever
discussing welfare or unemployment with Dr. Samirah.

126. Notably, Defendants Powell and Kimmel also called Dr.

LaShaunda Seaberry — Dr. Samirah’s predecessor who was also Black—lazy.

r Mt st. ”

Diselitatnatianitn Defendant Ki i

17
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 20 of 118

127. After the April 8 and 18 incidents with Defendant Powell, Dr.
Samirah protested to Defendant Kimmel.

128. On May 7, 2019, Dr. Samirah emailed Defendant Kimmel.

129. Therein he pointed out that on “multiple” occasions, he had
brought problems of the “inefficient scheduling mechanism” to “the District
Smiles team,” Defendants Seifi and Kimmel.

130. Dr. Samirah again objected to being required to “wait around. . . for
work[,]” “sit around,” and “wait[] for something to do[,]” on account of
“administrative issues.” He added that it was “impractical” to spend “time in
the clinic simply hoping that the administration of [his] time as a dentist will
improve.”

131. Inclear reference to the fact that he was in fact being paid only
based on collections and not the 48 clinical hour guarantee, he protested that:
“my income is actively being sacrificed as a result” of Defendants’ failures to
provide him with a sufficient schedule of patients.

132. Dr. Samirah alleged in the first paragraph that his “presence” was
being “under-utiliz[ed].”

133. Importantly, in this same email, Dr. Samirah alleged that 25-minute
exams were over-scheduled for an hour-and-a-half.

134. Dr. Samirah further alleged that, because new patient
appointments required that the patient ride with Dr. Samirah, Defendant

Powell, and dental assistant Figueredo, Dr. Samirah spent two-thirds of every

18
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 21 of 118

new patient’s appointment “sitting around, waiting for something to do,” while
uncompensated.

135. Had Defendants fulfilled their contractual duty to provide 48
clinical hours of work, Dr. Samirah would have had busy days full of
appointments.

136. New patient appointments constituted approximately one-third of
the daily schedule.

137. Dr. Seifi had imposed a “no double-booking” policy in or around
March 2019, which meant that Dr. Samirah was not allowed to meet with more
than one patient at a time, despite the standard practice being three patients at a
time.

138. Defendants ostensibly hoped that this policy, too, would reduce the
appearance of damages created by their contract breach.

139. | Dr. Samirah asked to be relieved of coming to the office on
Thursdays and Fridays, pointing out that Defendant Powell never once provided
enough hours in a week and that there was no functional benefit in requiring Dr.
Samirah to merely sit in the office unpaid.

140. Dr. Samirah continued his email by requesting to be removed from
Thursdays and Fridays, so as to compress the meager patient appointments to
lesser days in a week so that he would not be forced to drive one-and-a-half

hours per just to staff an empty dental practice while unpaid.

19
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 22 of 118

141. Defendant Kimmel responded, also on May 7, 2019, in part, by

agreeing that there should be a meeting.

‘ ‘ 2 : : a
See a ee aah 1s Sstiss Shahin alsa Resi

142. After May 7, but before May 27, a meeting between Dr. Seifi, Dr.
Samirah, Kimmel, and Powell occurred at the back office of District Smiles.

143. Dr. Samirah stated explicitly that he objected to being required to
perform “uncompensated work” and that Defendants contractually agreed to
providing him48 clinical hours.a week.

144. Dr. Samirah also stated that racism had been unaddressed.

145. Thus, he directly protested that Figueroa had suggested he could
be a terrorist in a clear reference to his race and religion.

146. Defendant Kimmel told Dr. Samirah during this meeting that

Defendants wanted him to buy the practice or resign.

When Dr. Samirah Failato.A Wadia tea iae Janet

Conti Seeki P ie hi i Resi 1 All
Contract Breaches

147. On May 27, 2019, having been rejected in efforts to be paid in
accordance with the existing agreement, Dr. Samirah wrote to Defendant
Kimmel, asking that the formula for his commissions be changed to eliminate
certain deductions.

148. Dr. Samirah further stated his intention to cease working Tuesdays,

Thursdays, and Fridays, because District Smiles had continued to provide only

20
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 23 of 118

paltry clinical hours and had attempted to spread patient appointments out over
several days, increasing the amount of time Dr. Samirah was required to sit idly
by while fully uncompensated.

149. The changes would have effectively made up some of the gap
between the compensation promised to Dr. Samirah and that actually being paid.

150. The proposed changes would have also reduced the damage being
inflicted upon Dr. Samirah from the time wasted in hanging around District
Smiles uncompensated.

151. Defendant Kimmel responded, however, by refusing to agree to
any changes, alleging that Dr. Samirah was breaching the contract by “all these
changes and other factors” and asked if Dr. Samirah was providing 45 days’
notice of resignation.

152. Dr. Samirah wrote back that there were insufficient patients even
for just Sunday, Monday and Wednesday, and asked what “breaches” Defendant
Kimmel was referring to.

153. Defendant Kimmel responded without specifying breaches, but
instead asserting that she would have an attorney send him a list of breaches and
pestered him again as to whether he planned to resign.

154. As their correspondence continued, Dr. Samirah said he wished to
take off Tuesdays, starting “tomorrow,” because he was scheduled to be present
from 7:00 a.m. to 4:00 p.m., but Defendants had only scheduled him for

appointments between 7:00 a.m. and 9:00 a.m.

21
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 24 of 118

155. At 6:36, Dr. Samirah wrote: “[n]eeding to call in your attorney to
find contractual breaches that did not exist until I asked for a pay raise, today, is
unnecessary in a team environment. . .” He added that she had asked twice that
day for his resignation.

156. At6:53 PM, Defendant Kimmel wrote back falsely alleging that Dr.
Samirah continued to “insult me, threaten me, make false accusations and use
unprofessional language.”

157. Despite his various protests, Defendants never compensated Dr.
Samirah according to the contractual requirement that they “shall offer Dr.
Samirah no less than forty-eight (48) hours of clinical working hours each week.”

158. Notably, Dr. Samirah’s employment agreement also includes an
“Entire Agreement” clause. This clause states, “[t]his Agreement constitutes the
sole and entire agreement of the parties with respect to the matters contained
herein, and any representation, inducement, promise, or agreement, whether or
oral or written, which pertains to such matters and is not embodied herein shall
be of no force or effect.”

159. Therefore, Defendants had no justification for their modifications
and breaches.

160. Dr. Samirah was not provided with a full-time slate of patients at
District Smiles and would often complete his long commute only to be provided

with minimal work that did not satisfy the contractual terms.

22
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 25 of 118

161. After he strenuously protested the unfair treatment yet again on
May 27, on May 28, Dr. Samirah received an email from Defendants’ attorney,
Mr. Strisik, demanding that he either resign or buy the practice from Defendants.

162. At the Unemployment Hearing, Defendant Powell characterized
Strisik’s May 28 email as the first written reprimand provided to Dr. Samirah.

163. Atthe Unemployment Hearing, Defendant Powell testified that all
the particulars alleged against Dr. Samirah in the May 28 Strisik email were
reported by himself to Defendant Seifi and/or Defendant Kimmel.

164. Defendants still did not suggest grounds or intent to fire Dr.
Samirah.

165. Dr. Samirah informed Defendants that he was not interested in
buying District Smiles.

166. On June 17, 2019, Defendant Kimmel verbally stated to Dr. Samirah
over the phone, “Either resign or purchase the [District Smiles] practice.”

167. Dr. Samirah again responded by informing Defendants that he was
not interested in buying Defendants’ practice.

168. On June 17, 2019, Defendant Seifi told Dr. Samirah that, effective at
the close of business, he was fired.

169. | Defendants now allege that Dr. Samirah breached his employment

contract.

23
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 26 of 118

170. To the extent that Defendants later alleged that these “breaches”
were a form of misconduct, Defendants never disciplined Dr. Samirah during his
employment or warned of any disciplinary action.

171. | Nor did Defendants ever impose a negative performance appraisal
upon Dr. Samirah or propose a Performance Improvement Plan.

172. Indeed, only after he protested race and religious hostility in the
workplace, as well as the unlawful pay situation, and insisted that he would not
purchase the practice, did Defendants concoct alleged offenses to accuse him of.

173. Thus, on June 18, 2019, Attorney Strisik wrote to Dr. Samirah,
informing him that his employment was terminated effective June 17, 2019.

174. Specifically, Defendant District Smiles alleged that Dr. Samirah
“neglected [his] duties under the rules, regulations and policies of District Smiles
and showed] an inability to work with and relate to others including District
Smiles ancillary staff.”

175. Strisik added the allegation that: “ Most recently you improperly
accessed patient records and copied phone numbers onto your personal device.”

176. It was only after his repeated requests to address the contract
compensation disparity, his protest of a discriminatory atmosphere, and refusal
to buy the practice that Dr. Samirah’s employment was terminated.

177. Dr. Samirah was terminated because of the racial, religious, and

sexual animus that he faced, his assertions to Defendants Powell and Kimmel of

24
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 27 of 118

opposition to racial and religious discrimination, and his demand for his
contractual compensation.

178. Defendants’ alleged reasons for firing Dr. Samirah are pretextual.

Defendants Offer a Replacement for Dr. Samirah the Very

School .

179. Just after firing him, Defendants made an employment offer to
replace Dr. Samirah with a female dentist who was straight out of dental school,
and who did not present as Black or as a practicing Muslim, Dr. Mina Jassam.

180. Defendants offered to pay Dr. Jassam a guaranteed minimum
salary of $650 per day & 35% of collections, whichever of the two was higher.

181. Dr. Jassam’s percentage offer was commensurate with what Dr.
Samirah requested in writing on May 27, 2019 but was denied.

182. Dr. Jassam’s guaranteed minimum offer was consistent with what
Dr. Samirah should have received under the contract, but which Defendants

never paid on account of not providing sufficient patients, and which Defendants

fired him for demanding.

Dotenitents PalactocAlinen Tit Be Sarical Fired for C at
Gross Misconduct

183. Defendants challenged Dr. Samirah’s application for
unemployment compensation.
184. Defendant Powell represented District Smiles at the evidentiary

hearing.

25
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 28 of 118

185. Defendant Powell testified under oath at the Unemployment
Hearing that Dr. Samirah had committed gross misconduct.

186. Defendant Powell testified under oath at the Unemployment
Hearing that prior to June 15, 2020, he did not know what the Mueller report
was.

187. Defendant Powell testified at the Unemployment Hearing that Dr.
Samirah was terminated due to the fact that he was not following the wishes of
the owner of the practice.

188. Defendant Powell admitted at the Unemployment Hearing that Dr.
Samirah was not fired for dishonesty.

189. Defendant Powell testified at the Unemployment Hearing that he
was unaware of the contract provision requiring Dental Smiles to provide Dr.
Samirah with 48 clinical hours per week, alleging that he had never read the
agreement and that no one had ever told him about that provision.

190. Defendant Powell testified at the Unemployment Hearing that
marketing was not a component of Dr. Samirah’s duties.

STATEMENT OF CLAIMS

COUNT I: BREACH OF CONTRACT
AGAINST DEFENDANT DISTRICT SMILES

191. Dr. Samirah incorporates all the above paragraphs by reference.
192. ”To prevail on a claim of breach of contract, a party must establish

(1) a valid contract between the parties; (2) an obligation or duty arising out of

26
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 29 of 118

the contract; (3) a breach of that duty; and (4) damages caused by breach.” Francis
v. Rehman, 110 A.3d 615, 620 (D.C. 2015); see also Daisley v. Riggs Bank, N.A., 372
F. Supp. 2d 61, 70 (D.D.C. 2005) (“Notwithstanding an at-will employment
agreement, an employee and employer may still contract regarding other terms,
such as bonuses or stock options.”).

193. “However, to state a claim for breach of contract so as to survive
a Rule 12(b)(6) motion to dismiss, it is enough for the plaintiff to describe the
terms of the alleged contract and the nature of the defendant's breach.” Francis,
110 A.3d at 620 (emphasis added).

194. In this case, Defendant entered into an employment contract with
Plaintiff in which it agreed that it “shall” provide him with 48 hours’
compensated clinical work per week.

195. However, Defendant never actually provided that contractually
required compensation level, instead pretending that the provision was not
present in the contract and only paying Dr. Samirah a percentage of actual
collections for whatever patients they were able to provide.

196. Defendant District Smiles breached the contract again when it
demanded that Dr. Samirah perform many hours of uncompensated work
instead of the 48 clinical hours required by the contract, and when he resisted,
insisting that such performance was a condition of employment, and when he

continued to resist, firing him in retaliation.

27
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 30 of 118

197. Through its actions, Defendant District Smiles caused significant

damage to Dr. Samirah.

COUNT II: FAILURE TO PAY WAGES IN VIOLATION OF D.C.
CODE ANN. § 32-1301 et seq, AGAINST DEFENDANTS DISTRICT SMILES,
SEIFI, KIMMEL, AND POWELL

198. Dr. Samirah incorporates all the above paragraphs by reference.

199. D.C. Code § 32-1301(3) defines “wages” as

(A) Bonus;

(B) Commission;

(C) Fringe benefits paid in cash;

(D) Overtime premium; and

(E) Other remuneration promised or owed:

(i) Pursuant to a contract for employment, whether written or oral;

(ii) Pursuant to a contract between an employer and another person or
entity; or

(iii) Pursuant to District or federal law.

200. Under the District of Columbia Wage Payment and Collection Law
(“DCW PCL”) § 32-1301(3)(A), “wages” are defined to include all monetary
compensation, regardless of how the amount owed is determined. See Mofeck «.
Whole Foods Mkt., Inc., 297 ¥. Supp. 3d 114, 134 (DDC. 2018).

201. Under the DCWPCL, employees are entitled to promise hourly

wages even if an employment agreement is merely oral. See D.C. Code Ann. § 32-

28
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 31 of 118

1302; Pleitez v. Carney, 594 F. Supp. 2d 47, 48 (D.D.C. 2009); Sanchez v. Magafan,
892 A.2d 1130, 1134 (D.C. 2006).

202. A Plaintiff must be able to identify the criteria for bonuses, whether
there was any written document of the policy, who decided bonus amounts, or
other important aspects of the policy. See Dorsey v. Jacobson Holman, PLLC, 756 F.
Supp. 2d 30, 36 (D.D.C. 2010).

203. The DCWPCL, D.C. Code § 32-1302, requires that employers pay all
wages on regular paydays designated in advance by the employer, not just
overtime or minimum wages.

204. If an individual has the right to control and direct the work of an
individual as to both results, details, or means and manner of achieving job
performance, such individual is an “employer” within the meaning of D.C. Code
§ 32-1302.

205. “The overwhelming weight of authority is that a corporate officer

with operational control of a corporation’s covered enterprise is an employer
along with the corporation, jointly and severally liable under the FLSA for
unpaid wages.” Ruffin vu. New Destination, 800 F. Supp. 2d 262, 269 (D.D.C.
2011) (citittg Donovan v. Agnew, 712 F.2d 1509, 1511 (1st Cir. 1983); see aise Wilson
v. Hunan Init, ine., 126 F. Supp. 3d 1, 5 -6 (D.D.C. 2015) (same); Perez v. C.R.
Calderon Constr., Inc., 221 F. Supp. 3d 115, 143 -44 (D.D.C. 2016) (Howell, J.).

206. Furthermore, “the DCWPCL is construed consistently with the

FLSA,” rendering Defendants’ failure to pay immediately actionable upon delay.

29
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 32 of 118

See Amaya v. Logo Enters., LLC, 251 F. Supp. 3d 196, 198 n.1 (D.D.C. 2017) (quoting
Ventura v. Bebo Foods, Inc., 738 F. Supp. 2d 1, 6 (D.D.C. 2010)).

207. Here, the individual Defendants, the owner and her close kin, who
were also formally tasked with running District Smiles, had the right to control
and direct the work of Dr. Samirah as to results, details, or means and manner of
achieving job performance, such that these individuals were “employers” within
the meaning of D.C. Code § 32-1302.

208. By failing to pay the promised compensation according to the
contract formula, Defendants failed to provide the promised employment
remuneration and violated the statute.

209. Plaintiff Samirah suffered compensable financial damages as a
result of the violation.

COUNT II: DISCRIMINATORY PAY PRACTICES ON ACCOUNT
OF RACE, SEX, AND RELIGION, IN VIOLATION OF THE DCHRA, AND

RACE IN VIOLATION OF 42 U.S.C. § 1981, AGAINST DEFENDANTS
DISTRICT SMILES, SEIFI, KIMMEL, AND POWELL

210. Dr. Samirah incorporates all the above paragraphs by reference.

211. As set forth above, Defendants refused to live up to their contract
bargain with Dr. Samirah, by refusing to pay him the mandatory 48 hours’
weekly compensation and by requiring him to be available and on-premises
without any compensation for additional time.

212. However, after firing Dr. Samirah, Defendants offered his prior

position to a replacement, Dr. Jassam.

30
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 33 of 118

213. Dr. Jassam is a woman who, like Defendants Seifi and Kimmel, is
an outwardly non-religious Muslim.

214. | Unlike Dr. Samirah, Dr. Jassam does not identify as Black or have a
history of protesting unfair pay or prior discrimination by Defendants.

215. Defendants offered to compensate Dr. Jassam, who— unlike Dr.
Samirah — was straight out of dental school, with the very compensation terms
that Dr. Samirah had sought from Defendants when they failed to satisfy the 48
clinical hour guarantee which they promised, thereby engaging in discriminatory
disparate treatment.

216. Plaintiff Samirah suffered compensable emotional and financial

damages as a result of this disparate treatment.

COUNT IV: DISCRIMINATORY FIRING ON ACCOUNT OF RACE
IN VIOLATION OF 42 U.S.C. § 1981, AND ON ACCOUNT OF RACE, SEX
AND RELIGION, IN VIOLATION OF THE DCHRA AGAINST
DEFENDANTS DISTRICT SMILES, SEIFI, KIMMEL AND POWELL

217. Dr. Samirah incorporates all the above paragraphs by reference.

218. As shown in the facts, Defendants harbored and condoned
discriminatory attitudes against Black people and religious Muslims and offered
discriminatorily superior employment terms to a woman.

219. Defendants fired Dr. Samirah and are attempting to justify it by

concocting alleged performance deficiencies which are merely pretexts for

discrimination.

3]
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 34 of 118

220. For instance, Defendants alleged that he failed to inform them that
he was running for political office, when in fact he did so inform them.

221. The individual Defendants “acted in the interest of’ and/or “aided
and abetted” District Smiles in the termination, within the meaning of the
Human Rights Act.

222. The individuals participated in the adverse action and/or acted
with discriminatory motive as required by 42 U.S.C. § 1981.

223. Plaintiff Samirah suffered compensable emotional and financial
damages as a result of the violation.

COUNT V: UNLAWFUL RETALIATORY FIRING IN VIOLATION OF 42
U.S.C. § 1981 AND THE DCHRA, AGAINST DEFENDANTS DISTRICT
SMILES, SEIFI, AND KIMMEL

224. Dr. Samirah incorporates all the above paragraphs by reference.

225. It is unlawful under the DCHRA and under The Civil Rights Act of
1866, 42 U.S.C. § 1981, for an employer to retaliate against an employee or other
person for taking protected actions against it.

226. Under the U.S. Supreme Court's ruling in Burlington Northern &
Santa Fe Ry. v. White, 548 U.S. 53 (2006), a retaliatory action can form the basis of
a claim if it would tend to deter employees or others from making a
discrimination complaint.

227. As discussed above, Dr. Samirah opposed Defendants’

discrimination in April and May 2019, by calling out Powell's bigoted

statements, complaining to Kimmel about racial discrimination, and complaining

32
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 35 of 118

to Defendants Kimmel, Seifi and Powell about islamophobia— specifically being
called a terrorist by Figueroa, and continuing to object to being called
“Abraham” by Kimmel and Seifi.

228. Shortly after he raised these dire concerns in a mid-May meeting at
the District Smiles facility, Defendants requested that Dr. Samirah resign or
purchase the practice, and when he would do neither, fired him.

229. As Defendants’ actions in response to Dr. Samirah’s protests, in
theory, could easily deter a reasonable employee from making a complaint,
Defendants have violated the anti-retaliation provisions of the DCHRA.

230. The individual Defendants “acted in the interest of” and/or “aided
and abetted” District Smiles in the termination, within the meaning of the
Human Rights Act.

231. The individual Defendants participated in the adverse action
and/or acted with retaliatory motive as required by 42 U.S.C. § 1981.

232. Defendants have offered pretextual excuses to justify the firing.

233. Defendants have thereby caused Samirah damages, both financial
and emotional.

COUNT VI: UNLAWFUL RETALIATORY FIRING IN VIOLATION
OF THE DCWPCL, D.C. CODE § 32-1311(a)(1), AGAINST DEFENDANTS
DISTRICT SMILES, SEIFI, KIMMEL AND POWELL

234. D.C. Code § 32-1311(a)(1) renders it unlawful for any employer to

discharge, threaten, penalize, or in any other manner discriminate or retaliate

against any employee or person because that employee or person has: “(1) Made

33
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 36 of 118

or is believed to have made a complaint to his or her employer. . . or to any other
person that the employer has engaged in conduct that the employee, reasonably
and in good faith, believes violates any provision of this chapter or the Living
Wage Act, or any regulation promulgated pursuant to this chapter or the Living
Wage Act[.]’’

235. “One of the activities protected under the WPCL includes making a
complaint to one’s employer that the employer violated a provision of the law.
D.C. Code § 32-1311(a)(1).” Sivaraman v. Guizzetti & Associates, No. 18-CV-1201
D.C. Court of Appeals (June 11, 2020).

236. Here, as shown in the facts, Dr. Samirah protested Defendants’
failure to pay him as promised to Defendant Powell on April 8, 2019.

237. Upon information and belief, Powell conveyed the complaint to
Defendants Kimmel (his stepdaughter) and Seifi (his wife) shortly thereafter.

238. Dr. Samirah again protested his compensation to Defendant
Kimmel by email on May 7.

239. Dr. Samirah again protested his compensation to Defendants
Kimmel, Seifi and Powell, in an in-person mid-May 2019 meeting at the District
Smiles facility, specifically alleging that Defendants had him performing
“uncompensated work[,]” had him “sitting around, waiting for something to do”
(while being paid solely on commission).

240. Pursuant to D.C. Code § 32-1311(b), it was not necessary for Dr.

Samirah’s “complaint[s] or other communication[s] [to] make explicit reference

34
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 37 of 118

to any section or provision” of the statute to trigger its anti-retaliatory
protections.

241. Defendants terminated Dr. Samirah’s employment because he, in
good faith, demanded correction to the failure to provide his contractual
compensation and the compensation which Defendants promised him, which is a
protected act under the DCWPCL.

242. The individual Defendants, the owner and her close kin who were
also formally tasked with running District Smiles, had the right to control and
direct the work of Dr. Samirah as to results, details, or means and manner of
achieving job performance, such that these individuals were “employers” within
the meaning of D.C. Code § 32-1302.

243. Under D.C. Code § 32-1311(b), when the employer or any person
acting on behalf of the employer takes adverse action against an employee within
90 days of an employee or other person’s engagement in statutorily-protected
activities, there is a legal presumption that such action is retaliation, which may
be rebutted only by clear and convincing evidence that such action was taken for
other permissible reasons.

244, Defendants have offered pretextual excuses to justify the firing.

245. By retaliatorily firing Dr. Samirah within less than three months
after his protected activities of April 8, May 7 and mid-May 2019, Defendants
caused him substantial financial damage, in violation of D.C. Code § 32-1311(b)

REQUEST FOR RELIEF

35
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 38 of 118

WHEREFORE, the Plaintiff, Dr. Samirah, prays that the Court grant
him the following relief:

(a) Full back pay, lost income, and benefits.

(b) “Mandatory liquidated damages equaling three times the amount
of unpaid wages.” See D.C. Code § 32-1308(a)(1)(A)(ii); 1

(c) | Lost compensation, civil penalty, and liquidated damages pursuant
to D.C. Code § 32-1311(b);

(d) Compensatory damages under the DCHRA and 42 U.S.C. § 1981,
in an amount to be determined by the jury in accordance with the proof at trial,
for the emotional and consequential harms caused by Defendants. Seeruz v. Ruin
Constr. Assocs., LLC, No. 1:17-cv-00349 (LO/TDD), 2017 U.S. Dist. LEXTS 219276,
at *12 (E.D. Va. Dec. 8 2017);

(e) Any relief available pursuant to D.C. Code §32-1311(c).

(f) Punitive damages;

(g) | Prejudgment and post judgment interest;

(h) Reasonable attorneys’ fees, expenses and costs;

(i) Posting of notices on Defendants’ premises notifying employees

that Defendants have violated the anti-discrimination laws and that employees

who report future violations may not be subject to retaliation;

 

1 Sivaraman v. Guizzetti & Associates, No. 18-CV-1201 Herrera v. Mitch O' Hara LLC, 257 F.
Supp. 3d 37, 2017 WL 2869410, at *5 (D.D.C. 2017) (citing D.C. Code § 32-
1308(a)(1)(A)(ii)).

36
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 39 of 118

(j) Injunctive relief, including but not limited to: an order reinstating
Dr. Samirah to employment and such other equitable relief as necessary to
effectuate the statutes’ purposes; and

(k) | Such other relief as the court shall deem just and proper.

JURY TRIAL DEMAND

The Plaintiff demands that this case be tried by a jury.

37
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 40 of 118

Respectfully submitted,

THE LENT Hi LAW FIRM, LLC

KL, ON é ae Pt Ll

Leizer z. Goldsmith

5335 Wisconsin Avente NW Suite 440
‘Washington, D.C, 20015

Telephone: (202) 926-3535

Email; lpolismith@goidsmithfirm.com.

 
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 41 of 118

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered this __ day of
September 2018 (the “Effective Date”), by and between DISTRICT SMILES PLLC, a District
of Columbia Professional Limited Liability Company (“District Smiles”), and Ibraheem Samirah,
D.D.S., an individual resident of the District of Columbia (“Dr. Samirah”),

RECITALS

WHEREAS, District Smiles is.a Professional Limited Liability Company rendering dental
services through its employees who are duly licensed to practice dentistry in the District of
Columbia;

WHEREAS, during the term of the Agreement, the parties expect that Dr. Samirah will be
a duly licensed dentist in the District of Columbia; and

WHEREAS, District Smiles desires to employ Dr. Samirah as a dentist, and Dr. Samirah
desires to become employed by District Smiles, all on the terms and conditions set forth in the
Agreement,

NOW, THEREFORE, in consideration of the Recitals, which shall be deemed to be a
substantive part of the Agreement, and the mutual covenants and agreements hereinafter contained
and other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

Ls Employment, District Smiles hereby employs Dr. Samirah and Dr. Samirah
hereby accepts such employment by District Smiles upon the terms and conditions set forth in the
Agreement.

23 Duties.

2.1. Best Efforts. Dr. Samirah agrees to practice dentistry as an employee of
District Smiles and shall devote his best efforts in the performance of his duties as a dentist
for District Smiles.

2.2. District Smiles Policies and Procedures. Dr. Samirah shall be free to
exercise his own judgment regarding the treatment of any patient; provided, that District
Smiles reserves the right to review the determinations and decisions of Dr. Samirah in
connection with the rendering of his professional services to determine whether recognized
professional standards and ethics are being complied with by Dr. Samirah. Dr. Samirah
agrees to observe and comply with all policies, rules and procedures of District Smiles as
adopted from time to time by District Smiles in, among other things, its General Policies
Manual and Employee Handbook. Dr. Samirah specifically agrees that District Smiles
shall have the sole right, within reason, to designate and assign patients to Dr. Samirah for
treatment and that the District Smiles shall determine the fees to be charged for professional
services rendered by Dr. Samirah pursuant to his Agreement.

Dr. Samirah Employment Agreement
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 42 of 118

2.3. Other Duties. Additionally, Dr. Samirah shall perform such
administrative, promotional and other duties related to his duties as reasonably requested
by the officers of District Smiles which are customarily performed by or required of a
dentist in the professional practice in the community. This shall include, but not be limited
to, attending internal staff meetings and team huddles.

2.4. Working Hours. Dr. Samirah shall work during the normal business hours
of District Smiles on those days he is scheduled. Dr. Samirah shall arrive 30 minutes prior
to the first scheduled patient each day and shall remain on-site until his last patient’s
appointment concludes (or until he is otherwise authorized by District Smiles to leave).
District Smiles reserves the right to prescribe the working hours for Dr. Samirah, including
any specific coverage hours on an ongoing basis.

2.5. Coverage. Dr. Samirah shall provide on-call coverage, including evenings,
weekends and holidays for District Smiles. Dr. Samirah agrees to provide District Smiles
with thirty (30) days’ notice of any scheduled leave so that patient on-call coverage can be
determined.

2.6. Limitation of Authority. Dr. Samirah acknowledges and agrees that he
may not enter into any transaction or agreement on District Smiles’ behalf or bind District
Smiles to any agreement, whether written or verbal, without the express prior written
consent of District Smiles.

3. Compensation. For all the services to be rendered by Dr. Samirah in any capacity
hereunder or any other duties assigned to him by District Smiles, District Smiles shall pay Dr.
Samirah following compensation:

3.1. Collections. Dr. Samirah shall be compensated at a rate of thirty percent
(30%) of the net collections of District Smiles less fifty percent (50%) of the laboratory
fees associated with District Smiles patients. For purposes of this section, net collections
shall mean the total net collections after any merchant fees, discounts and refunds. District
Smiles reserves the right to change the compensation structure by providing Dr. Samirah
with thirty (30) days prior written notice of such change.

3.2. Payroll and Withholding. The salary paid to Dr. Samirah shall be paid to
him in accordance with District Smiles’ customary payroll practices, or such payroll
practices as are adopted by the District Smiles from time to time for its professional
employees. All compensation paid to Dr. Samirah shall be subject to customary
withholding and employment taxes.

3.3. Termination or Expiration. Upon the termination or expiration of Dr.
Samirah’s employment pursuant to the terms of the Agreement for any reason or no reason,
all compensation payable to Dr. Samirah shall be paid through the date of termination or
expiration. In the event that District Smiles is required, with respect to Dr. Samirah’s
services, to: (i) refund any amounts paid to it after the termination or expiration of Dr.
Samirah’s employment (“Refunds”) or (ii) complete, adjust or redo any of the work or

Employment Agreement
Page 2 of 14
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 43 of 118

services performed by Dr. Samirah (the “Replacement Work”) after the termination or
expiration of Dr. Samirah’s employment, District Smiles shall offset the amount of any
such Refunds and/or Replacement Work against any amounts otherwise owed to Dr.
Samirah hereunder. This only pertains to Work that is prepared and seated by Dr. Samirah.
If the amount of such Refunds and/or Replacement Work is more than the amounts
otherwise due to Dr. Samirah, Dr. Samirah shall immediately, upon demand, repay to
District Smiles such difference and such obligation shall survive the expiration or earlier
termination of Dr. Samirah’s employment. The provision to offset will be in effect for a
period of six (6) months dating from the last day of clinical work performed by Dr.
Samirah.

4, Benefits.

4.1. Benefits. Upon becoming eligible, Dr. Samirah shall be entitled to those
benefits listed in the Employment Practices and General Policies in place at the location
where Dr. Samirah is working. In further consideration of the performance by Dr. Samirah
of services on behalf of District Smiles, District Smiles shall provide Dr. Samirah with the
following benefits:

4.1.1. Sick _and Safe Leave. Dr. Samirah is entitled to
qualifying District of Columbia Sick and Safe Time Leave in accordance
with District Smiles’ policy on such leave.

4.2. Working Facilities. In addition to the benefits set forth above, District
Smiles shall, at its own expense, provide suitable office space and facilities, furniture,
fixtures, equipment, supplies, and other employees and assistants necessary or appropriate
for the performance by Dr. Samirah of his duties hereunder.

4.2.1. Treatment of Family. Dr. Samirah may treat his family
(including his spouse and children) without charge during non-business
hours at District Smiles. However, Dr. Samirah will be responsible for any
chair side assistance and lab fees associated with such care.

4.3. Fringe. In addition to the benefits set forth above, Dr. Samirah shall be
eligible to participate in District Smiles’ fringe benefit programs in accordance with the
terms of such plans and/or programs and in proportion to the hours he works at District
Smiles.

5. Leave. In addition to the compensation provided for in Section 3.1., above, District

Smiles agrees to provide Employee during the term with certain paid leave in accordance with
District Smiles’ policies and procedures on leave. To the extent practical, Dr. Samirah shall
provide thirty (30) day’s advanced notice of any scheduled leave. All leave shall be subject to the
prior approval of District Smiles, which approval shall not be unreasonably withheld. Dr. Samirah
shall use best efforts to reschedule patients who were to be treated during such leave. Upon
termination of Dr. Samirah’s employment pursuant to the Agreement, for any reason, no
compensation will be paid for any unused leave.

Employment Agreement
Page 3 of 14
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 44 of 118

6. Disability. If Dr. Samirah is unable to perform his duties on a substantially full-
time basis (whether with or without a reasonable accommodation) by reason of illness, injury or
incapacity, Dr. Samirah shall first utilize his unused leave, if any. After Dr. Samirah exhausts his
unused leave, he shall receive no additional unpaid leave until he returns to work. Dr. Samirah's
full compensation shall be reinstated on his return to employment and resumption of his duties. If
he remains unable to perform his duties on a substantially full-time basis by reason of illness,
injury, or incapacitation for a continuous period of more than thirty (30) days (whether with or
without a reasonable accommodation), then Dr. Samirah shall be deemed to be disabled.

ae Outside Professional Activities. Dr. Samirah may perform and render such
teaching, lecturing, giving expert testimony, forensic chart review (other than with respect to a
patient of District Smiles) and other activities (other than the practice of dentistry) as may be
approved in writing, in advance, by the District Smiles. Upon approval, such fees or honorarium
shall belong to and be the sole property of Dr. Samirah. Any such fees or honorariums received
from teaching or lecture activities not so approved shall be immediately paid to and be the property
of District Smiles.

8. Term and Termination.

8.1. Term. The term of employment under the Agreement shall be for a four
(4) year period commencing as of the Effective Date and unless earlier terminated in
accordance with its terms, shall then be automatically renewed for successive one (1) year
terms.

8.2. District Smiles Termination Without Cause. District Smiles may
terminate Dr. Samirah’s employment pursuant to the Agreement, without cause, at any
time, by providing written notice to Dr. Samirah at least thirty (30) days prior to the date
of termination.

8.3. Dr. Samirah Termination Without Cause. Dr. Samirah may terminate
his employment pursuant to the Agreement, without cause, at any time, by providing
written notice to District Smiles at least sixty (60) days prior to the date of termination.

8.4. District Smiles Termination with Cause. District Smiles shall have the
right to terminate Dr. Samirah ’s employment immediately in the event of any of any of
the following circumstances:

8.4.1. Dr. Samirah’s breach of any material term of the
Agreement. Dr. Samirah will have 30 days to remedy any material breach
to the satisfaction of the District Smiles.

8.4.2. Dr. Samirah’s indictment of a felony, or Dr. Samirah ’s
plea of guilty or no contest with respect to a felony charge.

8.4.3. The limitation, suspension, or revocation of Dr.

Samirah’s license to practice dentistry in the State of Maryland.

Employment Agreement
Page 4 of 14
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 45 of 118

8.4.4, The limitation, suspension, or revocation of Dr.
Samirah’s right to prescribe controlled substances.

8.4.5. Dr. Samirah’s neglect of duty under or violation of the
rules, regulations, policies, and procedures of District Smiles.

8.4.6. Dr. Samirah’s inability to practice dentistry with
reasonable skill and safety by reason of Dr. Samirah ’s use of alcohol,
drugs, chemicals, or any other type of controlled substances.

8.4.7. Dr. Samirah’s inability to work with and relate to others,
including to but not limited to, District Smiles’ patients and ancillary staff,
in a respectful, cooperative and professional manner.

8.4.8. Dr. Samirah’s engaging in fraud, embezzlement, theft, or
other dishonest or criminal conduct.

8.4.9. Dr. Samirah’s death or disability, as defined in Section

8.4.10. | Upon District Smiles’ cessation of business activity.

8.4.11. Dr. Samirah’s dishonesty with respect to any of the
representations made in Section 13.

8.4.12. Dr. Samirah’s engaging in discrimination against any
person based on race, gender, national origin, sexual orientation or
disability or engaging in any type of sexual harassment.

8.5. | Obligations on Termination. Upon the expiration or earlier termination
of the Agreement, neither party shall have any further obligations hereunder except for (i)
obligations accruing prior to the date of expiration or termination, and (ii) obligations,
promises, or covenants contained herein which are expressly made to extend beyond the
term of the Agreement, including but not limited to the non-competition, confidentiality,
non-solicitation, and non-interference covenants contained in Section 14, all of which shall
survive the expiration or earlier termination of Dr. Samirah ’s employment pursuant to the
Agreement.

8.6. Return of District Smiles Property. Dr. Samirah agrees that upon
termination of his employment with District Smiles for any reason, Dr. Samirah shall
promptly deliver to District Smiles all materials, whether written, descriptive, or
maintained in some other form, relating to District Smiles, its business affairs, patients, and
potential patients. Dr. Samirah shall also deliver such other property in his possession,
including any equipment that was supplied to Dr. Samirah by District Smiles.

9. Professional Liability Insurance. Dr. Samirah is responsible to pay the cost of a
professional malpractice insurance policy, in the amount of $1,000,000 per claim and $3,000,000

Employment Agreement
Page 5 of 14
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 46 of 118

in the aggregate. Upon the termination of Dr. Samirah’s employment hereunder for any reason
whatsoever, including the non-renewal of this Agreement, he shall ensure his then-current
malpractice carrier is covering claims resulting from alleged acts or omissions of Dr. Samirah
while employed by the District Smiles. Said policy shall be in place at his expense for a period of
one (1) year.

10. Case Records and Histories. All case records, case histories, files and charts
concerning patients of District Smiles or patients treated and cared for by Dr. Samirah and all
copies thereof, shall belong to and remain the property of District Smiles. Upon the expiration or
earlier termination of Dr. Samirah’s employment with District Smiles, Dr. Samirah shall return to
District Smiles all such records in his possession.

11. Dr. Samirah ’s Representations. Dr. Samirah represents and warrants always
during the term of the Agreement that:

11.1. Legal Authority. As of the date of execution of the Agreement, he has the
legal right to enter into the Agreement and perform the duties hereunder, and that he is not
subject to or bound by any non-compete or other restrictive covenant that would impede or
interfere in the performance of his duties hereunder.

11.2. Controlled Substance Registration. Dr. Samirah has a current controlled
substances registration issued by the State of Maryland and the United States Drug
Enforcement Administration, which registrations have not been surrendered, suspended,
revoked, or restricted in any manner.

11.3. Full Disclosure. Dr. Samirah has disclosed and will disclose to District
Smiles the following matters, whether occurring at any time during the past five (5) years
prior to the date of the Agreement or at any time during the term of the Agreement:

11.3.1. Actual or threatened malpractice suit claim, whether or
not filed in court.

11.3.2. Settlement, settlement allocation, judgment, verdict, or
decree against Dr. Samirah;

11.3.3. Any disciplinary peer review or professional review
investigation or action instituted against Dr. Samirah by any licensing
board, hospital, dental school, health care facility or entity, professional
society or association, third party payor, peer review or professional review
committee or body or governmental agency;

11.3.4. Any criminal complaint, indictment, or criminal
proceeding in which Dr. Samirah is named as a defendant;

11.3.5. Any _ investigation or proceeding, = whether

administrative, civil, or criminal relating to allegations against Dr. Samirah

Employment Agreement
Page 6 of 14
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 47 of 118

filing false health care claims, violating anti-kick back laws, violating fee
splitting laws or engaging in other billing improprieties;

11.3.6. Any organic or mental illness or condition that impairs
or is likely to impair Dr. Samirah’s ability to practice dentistry;

11.3.7. Any dependency on or habitual use or abuse of alcohol
or controlled substances or any participation in any alcohol or controlled
substance detoxification, treatment, recovery, rehabilitation, counseling,
screening, or monitoring program;

11.3.8. Any allegation or any investigation or proceeding based
on any allegation against Dr. Samirah for violating professional ethics or
engaging in illegal, immoral, or other misconduct (of any nature or degree),
relating to the practice of dentistry; and

11.4. Record Keeping. Dr. Samirah shall keep and maintain (or cause to be kept
and maintained) appropriate records consistent with prevailing standards of dental practice
and Dr. Samirah’s relevant community relating to all professional services rendered by Dr.
Samirah under the Agreement, He shall prepare and attend to, in connection with such
services, all reports, claims, and correspondence necessary or appropriate under the
circumstances as determined solely by District Smiles, all which records, reports, claims,
and correspondence shall belong to District Smiles.

12: Assignment of Contracts; Billings and Fees.

12.1. Assignment of Contract Rights. Dr. Samirah hereby irrevocably assigns
to District Smiles all fees collected and all rights to the proceeds of billings, including but
not limited to, fees owed or received pursuant to managed care contracts for the
professional services of Dr. Samirah rendered during the term of the Agreement. Dr.
Samirah also agrees that whenever necessary, District Smiles shall be entitled to obtain and
maintain, or transfer, any provider numbers necessary to bill and collect for services
rendered by Dr. Samirah hereunder. Dr. Samirah agrees that all fees for his professional
services and for ancillary services furnished by District Smiles during the term of the
Agreement shall be the property of District Smiles.

12.2. Grant of Power of Attorney. Dr. Samirah does hereby appoint Maryam
Seifi of District Smiles as Dr. Samirah’s attorney-in-fact for limited purposes to include
the execution, delivery or endorsement of checks, applications for payment, insurance
claim forms or other instruments required or convenient, as determined by District Smiles
in its sole discretion, to fully collect, secure or realize all sums lawfully due to District
Smiles for services rendered by Dr. Samirah under the Agreement. The power of attorney
granted in the preceding sentence is coupled with an interest, is irrevocable and shall
survive expiration or termination of Dr. Samirah’s employment pursuant to the Agreement
for a period not to exceed one (1) year.

Employment Agreement
Page 7 of 14
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 48 of 118

13. Covenants Not to Compete, Solicit, or Disclose Confidential Information.

13.1. Essence of the Agreement, Dr. Samirah acknowledges that District Smiles
is engaged in a highly competitive fee-for-service dental practice. Dr. Samirah
acknowledges that in order to maximize the output of District Smiles’ practice and the
remuneration to be paid to Dr. Samirah and the other dentists that may be employed by
District Smiles, from and after the date of the Agreement, District Smiles shall introduce
and make available to Dr. Samirah all of its professional contacts and relationships,
including without limitation, patients, referring dentists, managed care plans and
Employees, If, after his introduction to and involvement with District Smiles’ contacts and
relationships, Dr. Samirah would solicit such individuals or entities or begin a practice in
the Restricted Territory upon termination of his employment with District Smiles, the
business and goodwill of District Smiles would suffer irreparable and substantial damages.
Accordingly, Dr. Samirah acknowledges that District Smiles is entitled to protect its
patients, referral sources, and Employees from any competition which would likely result
if Dr. Samirah enters any dental practice like District Smiles or otherwise competes with
the dental practice of District Smiles following the termination of his employment with
District Smiles. Dr. Samirah acknowledges that there are other specialists in the field of
dentistry in the Restricted Territory as well as such specialists associated with District
Smiles who are fully competent to care for such referred and existing patients and therefore,
the restriction does not operate as a restraint of trade. Dr. Samirah represents and
acknowledges that his training and skills are such that enforcement of these covenants
would not preclude him from earning a reasonable living. Dr. Samirah understands that
the covenants contained in the Section 14 are the essence of the Agreement and without
which, District Smiles would not enter into the Agreement with him. Dr. Samirah has been
told of the extreme importance being placed on the covenants contained in the Section 14
and fully agrees to them.

13.2. Covenant Not to Compete. With the exception of the services and duties
that Dr. Samirah performs for District Smiles or on District Smiles’ behalf pursuant to the
Agreement, Dr. Samirah agrees that during the term of the Agreement and for a period of
two (2) years after the termination of Dr. Samirah *s employment pursuant to the
Agreement for any reason whatsoever, including expiration, Dr. Samirah shall not within
the Restricted Territory, directly or indirectly, compete with the business engaged in by
District Smiles or any of District Smiles’ owners or affiliates as of the date of such
termination or expiration, or have any interest in any enterprise that so competes, whether
as a proprietor, partner, member, employee, shareholder, principal, agent, consultant,
director, officer, independent contractor, or in any other capacity or manner whatsoever.
The Restricted Territory shall mean the entire geographic area within a five (5) mile radius
of District Smiles’ practice(s).

13.2.1. For purposes of the Section 13.2, the term “compete”
means to:

13.2.1.1 Engage in the practice of gencral dentistry
or otherwise provide, or cause, request or permit others to provide,

Employment Agreement
Page 8 of 14
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 49 of 118

dental services, treatment or care at an office, hospital, institution,
treatment facility or other place of business for the rendering of
dental services, treatment or care.

13.2.1.2. Assist or attempt to assist with respect to the
providing of capital needs, borrowing needs or credit needs, in any
capacity whatsoever, whether as a _ lender, guarantor,
accommodation party, financier, investor, or otherwise, any person
or persons or entities of every nature or description, who or which
shall be engaged, or intend to be engaged, in a business competitive
with District Smiles’ business in the Restricted Territory.

13.2.2. The provisions of Section 14.2.1.2 shall not be deemed
to be breached solely by the fact that Dr. Samirah owns less than two
percent (2%) of the stock of a corporation whose shares are traded on a
national securities exchange.

13.3. Non-Solicitation of Patients and Referring Dentists. With the exception
of the services and duties that Dr. Samirah performs for District Smiles or on District

Smiles’ behalf pursuant to the terms of the Agreement, Dr. Samirah agrees that Dr. Samirah
shall not at any time whatsoever during the term of the Agreement or for two (2) years after
the termination of his employment pursuant to the Agreement for any reason whatsoever,
including expiration, directly or indirectly, contact or solicit any of District Smiles’ Patients
or Referring Dentists for the purpose of rendering dental services or have any interest in
any enterprise that so contacts or solicits, whether as a proprietor, member, partner,
employee, shareholder, principal agent, consultant, director, officer, independent
contractor, or in any other capacity or manner whatsoever.

13.3.1. For purposes of the Section 13.3, the term “contact”
means to initiate any written or oral communications with, or cause,
request, or permit others to permit or initiate any written or oral
communication with, any of District Smiles’ Patients or Referring Dentists,
except to the extent mandated by ethical considerations.

13.3.2. For purposes of the Section 14.3, the term “solicit” shall
mean to solicit, attempt to solicit, divert, attempt to divert, or otherwise
take away or attempt to take away from District Smiles, or cause, request,
or permit others to solicit, attempt to solicit, divert, attempt to divert, or
otherwise take away or attempt to take away from District Smiles the
business or patronage of any of District Smiles’ Patients.

13.3.3. For purposes of the Section 13.3, the term “Patients”
means and refers to all individuals who received professional services,
treatment, or care from District Smiles, Dr. Samirah, or any other dentist
employed or engaged by District Smiles within twenty-four (24) months

Employment Agreement
Page 9 of 14
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 50 of 118

immediately preceding the expiration or termination of Dr. Samirah’s
employment pursuant to the Agreement for any reason.

13.3.4. For purposes of the Section 14.3, the term “Referring
Dentists” shall include any dentist who is currently referring patients to
District Smiles or who has referred one or more patients to District Smiles
within twenty-four (24) months immediately preceding the expiration or
termination of Dr. Samirah’s employment pursuant to the Agreement for
any reason.

13.3.5. Examples of conduct prohibited hereunder prior to Dr.
Samirah’s termination of employment with District Smiles shall include
but not be limited to (i) distributing to Patients new business cards or other
forms of announcement stating the opening or location of Dr. Samirah’s
new practice; (ii) copying the dental or other records of District Smiles’
Patients; (iii) instructing District Smiles’ personnel to schedule dental
appointments between Dr. Samirah and Patients subsequent to the
termination date of Dr. Samirah’s employment; and (iv) assembling or
creating patient lists containing patient data, including but not limited to
patient names, addresses, and/or telephone numbers of Patients from
District Smiles’ records. Conduct prohibited hereunder after Dr. Samirah’s
termination of employment with District Smiles shall include but not be
limited to contacting District Smiles’ Patients, directly or indirectly by
means of telephone calls, written correspondence, or similar means to both
inform them that Dr. Samirah has left the practice and to suggest that they
contact Dr. Samirah at Dr. Samirah’s new practice location.

13.3.6. Conduct not prohibited hereunder shall include (i)
general announcements published in local newspapers of general
circulation or broadcasted on radio and television informing the general
public of Dr. Samirah’s new practice location and circumstances, provided
such publication or broadcast occurs after Dr. Samirah’s termination of
employment with District Smiles; and (ii) other conduct expressly agreed
to in writing by District Smiles and Dr. Samirah.

13.4. Non-Solicitation of Employees. With the exception of the services and
duties that Dr. Samirah performs for District Smiles or on District Smiles’ behalf pursuant
to the terms of the Agreement, Dr. Samirah agrees that Dr. Samirah shall not at any time
whatsoever during the term of the Agreement or for two (2) years after the termination of
Dr. Samirah’s employment pursuant to the Agreement for any reason whatsoever,
including expiration, directly or indirectly, hire or employ, discuss employment with, or
encourage any of District Smiles’ Employees to terminate or otherwise alter the terms of
their employment with District Smiles, or cause or request others to do so, or assist others
in doing any of the foregoing prohibited acts, or have any interest in any enterprise that so
acts, whether as a proprietor, member, partner, employee, sharcholder, principal agent,
consultant, director, officer, independent contractor, or in any other capacity or manner

Employment Agreement
Page 10 of 14
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 51 of 118

whatsoever. For purposes of the Section 14.4, the term “District Smiles’ Employees”
means and refers to all persons other than Dr. Samirah who are or were Employees of
District Smiles at any time during the period of Dr. Samirah’s employment with District
Smiles,

13.5. Confidentiality. Dr. Samirah acknowledges that in connection with her
employment by District Smiles, Dr. Samirah will acquire and make use of confidential
information and trade secrets of District Smiles, including by not limited to business plans,
methods of operation, pricing policies, marketing strategies, patient records, patient lists,
financial statements, research, experimental work, contracts, and other materials or records
of a proprietary nature (“Confidential Information”). In order to protect the Confidential
Information, Dr. Samirah agrees that he shall not, during the term of the Agreement or for
so long as any such Confidential Information may remain confidential, not readily available
to the general public, or otherwise wholly or partially protectable, use such information
except in connection with Dr. Samirah’s employment by District Smiles, or divulge the
Confidential Information to a third party unless District Smiles consents in writing to such
use or divulgence, or Dr. Samirah is ordered or directed by a court or administrative body
having jurisdiction over Dr. Samirah to make such use or divulgence and Dr. Samirah
informs District Smiles of such order or direction. Dr. Samirah shall be permitted to
disclose such Confidential Information to Dr. Samirah’s attorney and/or accountant in
connection with their provision of professional services to Dr. Samirah if disclosure of such
Confidential Information is required to permit such person to provide professional services
to Dr. Samirah and if such person is informed of the confidential nature of the Confidential
Information and the restrictions contained herein and agrees to be bound by the same.

13.6. Reasonableness of Restrictions. Dr. Samirah has carefully read and
considered the provisions of the Section 14, and, having done so, agrees that the restrictions
set forth in the Section, including, but not limited to, the time period of restriction and
geographical areas of restriction are fair and reasonable and are reasonably required for the
protection of the interests of District Smiles and its Affiliates, officers, directors,
shareholders, and other employees. In the event that, notwithstanding the foregoing, any
of the provisions of the Section 14 shall be held to be invalid or unenforceable, the
remaining provisions thereof shall nevertheless continue to be valid and enforceable as
though the invalid or unenforceable parts had not been included herein. In the event that
any provision of the Section 14 relating to the time period and/or the areas of restriction
and/or related aspects shall be declared by a court of competent jurisdiction to exceed the
maximum restrictiveness such court deems reasonable and enforceable, the time period
and/or areas of restriction and/or related aspects deemed reasonable and enforceable by the
court shall become and thereafter be the maximum restriction in such regard, and the
restriction shall remain enforceable to the fullest extent deemed reasonable by such court.

13.7. Remedies for Breach of Covenants, Dr. Samirah hereby acknowledges
and agrees that the breach or threatened or attempted breach of any provision of the Section
14 will cause irreparable harm to District Smiles for which any remedies at law would be
inadequate. Accordingly, in the event of any breach or threatened or attempted breach of
any such provision by Dr. Samirah, District Smiles shall, in addition to and not to the

Employment Agreement
Page 11 of 14
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 52 of 118

exclusion of any other rights and remedies at law or in equity, be entitled to (i) full
temporary, interlocutory and permanent injunctive relief enjoining and restraining Dr.
Samirah and each and every other person, firm, organization, association, partnership,
corporation, institution or entity affiliated or associated with him from the continuation of
such violative acts, and (ii) a decree for specific performance of the provisions hereof. In
any such case, District Smiles shall not be required to show actual damage or irreparable
harm, or to furnish any bond or other security, and Dr. Samirah covenants not to plead in
defense thereto that there is or would be an adequate remedy at law. Dr. Samirah consents
to the foregoing and further agrees to indemnify District Smiles for all reasonable costs,
including attorney’s fees, incurred by District Smiles in enforcing the provisions of the
Section 14 of the Agreement.

14. Indemnification; Dr. Samirah hereby agrees to indemnify, defend and hold
harmless District Smiles, and its officers, directors, shareholders, employees and agents, from any
claim, loss, damage, costs, expense or liability (including reasonable attorneys' fees) arising out of
or relating to the performance or non-performance by Dr. Samirah of any services to be performed
or provided by him under the Agreement and for the breach of any of the representations and
warranties contained in Section 12. Dr. Samirah shall not, however, be required to provide any
indemnity or make any reimbursement to District Smiles or its officers, directors, shareholders,
employees or agents for any claims, losses, damages, costs, or expenses which are covered by any
insurance policy or is reimbursed from any other source.

District Smiles shall indemnify, defend and hold harmless Dr. Samirah, his heirs and assigns, from
and against all claims, losses, damages, costs or expenses incurred by Dr. Samirah, his heirs and
assigns, solely as a result of any acts or omissions of District Smiles or its officers, directors,
shareholders, employees or agents.

15. Miscellaneous.

15.1. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective heirs, personal and legal representatives,
successors and permitted assigns.

15.2. Entire Agreement. This Agreement constitutes the sole and entire
agreement of the parties with respect to the matters contained herein, and any
representation, inducement, promise, or agreement, whether oral or written, which pertains
to such matters and is not embodied herein shall be of no force or effect.

15.3. Governing Law. This Agreement shall be interpreted, construed, and
governed according to the internal laws of the District of Columbia, without reference to
its choice of law rules.

15.4. Future Acts. Each party agrees to execute and deliver such documents and
perform such acts, which are or may become necessary to effectuate and carry out the
purposes of the Agreement.

Employment Agreement
Page 12 of 14
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 53 of 118

15.5. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and together shall constitute one and the same
Agreement.

15.6. Invalid Provisions. In case any term of the Agreement shall be held
invalid, illegal, or unenforceable in whole or in part, neither the validity of the remaining
part of such term nor the validity of the remaining terms of the Agreement shall in any way
be affected thereby.

15.7. Waiver of Breach. No waiver of any breach of any provision of the
Agreement shall constitute a waiver of any prior, concurrent, or subsequent breach of the
same or any other provision hereof and no waiver shall be effective unless made in writing.
No waiver of any of the provisions of the Agreement shall be deemed a waiver of any other
provision, irrespective of similarity, or shall constitute a continuing waiver unless
otherwise expressly provided. Except as otherwise provided herein, no delay or omission
in the exercise of any right, power or remedy accruing to any party as a result of any breach
or default by any other party under the Agreement shall impair any such right, power, or
remedy, nor shall it be construed as a waiver of or acquiescence in any such breach or
default, or of any similar breach or default occurring later.

15.8. Notices. Any notice or other communication required or permitted pursuant
to the Agreement shall be in writing and shall be furnished either by personal delivery or
sent by facsimile, overnight mail, or by certified mail, return receipt requested. In the case
of District Smiles, notice shall be sent to 5930 Hubbard Drive, Rockville MD 20852. In
the case of Dr. Samirah, notice shall be sent to his address on file in his employment record.
Any such notice or communication shall be deemed received (i) at the time of delivery if
sent by personal delivery, (ii) at the time of transmission if sent by facsimile; provided that
evidence of transmission to the recipient is obtained, (iii) on the date of delivery in the case
of overnight mail, and (iv) three business days following proper mailing thereof with
postage prepaid in the case of certified mail.

15.9. Amendment. This Agreement may be amended only by a written
instrument signed by all the parties.

15.10. Signatures. Any signature transmitted by facsimile, e-mail, or other
electronic means shall be deemed to be an original signature.

15.11. Review by Counsel. Each party acknowledges that such party has been
given an opportunity to have the Agreement reviewed by the counsel of such party’s
choice. Each party further acknowledges that the Agreement has been so reviewed or that
such party has determined to waive such review.

15.12. Expenses. Each party shall pay its own expenses incident to the negotiation
and preparation of the Agreement. Notwithstanding the foregoing, however, if District
Smiles is required to enforce its rights under the Agreement by legal proceedings, Dr.

Employment Agreement
Page 13 of 14
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 54 of 118

Samirah shall pay all reasonable costs and expenses incurred by District Smiles, including
without limitation all reasonable attorney’s fees and costs.

15.13. Jurisdiction and Venue. Any suit involving any dispute or matter arising
under the Agreement may only be brought in the United States District Court for the
District of Maryland or any Maryland State Court having jurisdiction over the subject
matter of the dispute or matter. All parties hereby irrevocably consent to the exercise of
personal jurisdiction and venue by any such Court with respect to any such proceeding.

15.14. Section Headings. The Section headings contained in the Agreement are
for convenience only and in no manner shall be construed as a part of the Agreement.

15.15. Terms. Terms, nouns, and pronouns shall be deemed to refer to the
masculine, feminine, neuter, singular, and plural, as the identity of the party may in the
context require.

15.16. Time of the Essence. Time is of the essence with respect to all of the
provisions of the Agreement.

15.17. Assignment. Neither party may assign the Agreement or any of its rights
or delegate any of its duties under the Agreement without the prior written consent of the
other party.

IN WITNESS WHEREOF, the undersigned have executed the Agreement as of the date

first written above.

WITNESS: DISTRICT SMILES:

MARYAM SEIFI D.D:S.

 

 

By: (SEAL)
Maryam Seifi, DDS

EMPLOYEE:

By: (SEAL)

 

 

Ibraheem Samirah D.D.S.

Employment Agreement
Page 14 of 14
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 55 of 118

 

From: Nina Kimmel -CFO COO <Nina@starbriteteam.com>

Sent: Saturday, March 30, 2019 12:18 PM

Ta: Ihbraheem Samirah; seifidds@yahoo.com; Eliana Figueredo; William Powell
Subject; Nice Reviews DS!! Go team!

 

 

 

 

ES oNolelepae cues

What District Smiles Patients Are Saying.
Here Are Just a Few Patient Reviews!

 

are - "Amazing service and comfortable
environment." = K.T.

"| was very impressed by the bedside
manner and professionalism at District
Smiles." - A.N.

 

 

 

"The service at District Smiles is a
great dental experience." - ELS.

"District Smiles is by far the best dental office I've ever
been fo." = DV.

"A very friendly environment!" ~ J.V.

At District Smiies our experienced team strives to provide the best in patient
dental care. Contact us teday to schedule your next visit by calling (202) 363-
4361. Our goal is to help you regain your oral health and keep it that way.

 

Complaint Exhibit 2
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 56 of 118
Superior Court of the District of Columbia

CIVIL DIVISION- CIVIL ACTIONS BRANCH

 

 

INFORMATION SHEET
lbraheem Samirah, DDS Case Number: 2020 CA 002808 B
ss Date: 06/16/2020

 

Petit Sales. PELG eat [-] One of the defendants is being sued

 

 

 

 

 

 

 

 

 

 

 

 

 

 

in their official capacity.
Name: (Please Print Relationship to Lawsuit
¢ y Leanza Bethel ?
Rim Name: WZ] Attorney for Plaintiff
The Goldsmith Law Firm, LLC (J Self (Pro Se)
Telephone No.: Six digit Unified Bar No.:
(202) 926-3538 41672405 CI Other:
TYPE OF CASE: [1 Non-Jury CE 6 Person Jury 1 12 Person Jury
Demand: $__Amount to be determined by jury. Other:
PENDING CASE(S) RELATED TO THE ACTION BEING FILED
Case No.: Judge: Calendar #:
Case No.: Judge: Calendar#:
NATURE OF SUIT: (Check One Box Only)
A. CONTRACTS COLLECTION CASES
(21 01 Breach of Contract ([] 14 Under $25,000 Pitf, Grants Consent LL] 16 Under $25,000 Consent Denied
[-] 02 Breach of Warranty (-] 17 OVER $25,000 Pitf. Grants Consent[_] 18 OVER $25,000 Consent Denied
[_] 06 Negotiable Instrument (_] 27 Insurance/Subrogation (J 26 Insurance/Subrogation
[_] 07 Personal Property Over $25,000 Pltf. Grants Consent Over $25,000 Consent Denied
[7] 13 Employment Discrimination [_] 07 Insurance/Subrogation [134 Insurance/Subrogation
[[] !5 Special Education Fees Under $25,000 Pltf. Grants Consent Under $25,000 Consent Denied
(7) 28 Motion to Confirm Arbitration
Award (Collection Cases Only)
B. PROPERTY TORTS
(71 01 Automobile [-J 03 Destruction of Private Property | [-] 05 Trespass
[-] 02 Conversion [-) 04 Property Damage
(-] 07 Shoplifting, D.C. Code § 27-102 (a)
C. PERSONAL TORTS
(-] 01 Abuse of Process (C1 10 Invasion of Privacy (-117 Personal Injury- (Not Automobile,
[J 02 Alienation of Affection (-] 11 Libel and Slander Not Malpractice)
(_] 03 Assault and Battery [J 12 Malicious Interference C) 18Wrongful Death (Not Malpractice)
[J 04 Automobile- Personal Injury [-] 13 Malicious Prosecution (FJ 19 Wrongful Eviction
([1 05 Deceit (Misrepresentation) [[] 14 Malpractice Legal (-] 20 Friendly Suit
(C1 06 False Accusation ([J15 Matpractice Medical (Including WrongfulDeath) L_]21 Asbestos
(_) 07 False Arrest [_] 16 Negligence- (Not Automobile, (J 22 Toxic/Mass Torts
[1 08 Fraud Not Malpractice) (£123 Tobacco
(_] 24 Lead Paint

 

SEE REVERSE SIDE AND CHECK HERE IF USED

CV-496/June 2015

 

Doc ID: 30e0467b125c451ff8e44acbe2c03aa3b65d017d
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 57 of 118

Information Sheet, Continued

 

 

 

 

 

 

 

 

 

=P
«) STHERS |
Sai Accounting {I} 17 Merit Personnel Act (EA) |
SiMe Ast. Before Indement (D.C. Code Tithe |, Chapter 6} I
£7) G5 Bjecument. PU} 18 Product Liabikiey
{I} 89 Spectal Writ Warrants |
SC: Clade € 11-987) {7 28 Appiication t Confirm, Modify, |
“18 Yeatfic Adjudication Vacate Arbiration Award (2) Cade ¢ (8.8401) !
{7} Li Writ of Renlevin (J 29 Merit Personnel Act (OHRD
Sd ko Enforce Mechanics Lien CU] 31 Housing Cade Regulations |
{U7 16 Reciansory judgment fo] 32 Qui Fam |
fT] 23 Whisdeblower |
ad
i303 Change of Mane Cc] £5 Libel of iniormation 21 Peiltion for Subpoena
i ist Foreign Indgment‘Gomestiic [TF is Enter Adminisieaive Onder as [Rate 28-3 GH]
i 08 Foreign Rasigment/ baeriatosal Fadgiment | uC, Codd § i} 22 Release Mechanics Lien
ES £3 Comection of Bich Certificate B-L8O2.03 hy ar 3-153 9 fay} EU} 23 Rate 2¥fay2} !
oe $4 Comuctios of Mariage Cl 20 Master Meter (3.0. Coxe § iParpetusie Testimony) i
“aetiticate $32-2301, ef seg.t i] 24 Petition far Structnred Sertiement |
A} i Betition for Civil Asset Forieinue (Vehicis} [i 24 Petition for Lignidation
Ld 27 Petition for Civil Asset Pocfeinure (Currency) i =
{) 28 Patition for Civil Asset Porfeimes (Other) j ;
TB. REAL PROPERTY {
{7 9 Real Property-Real Estare [7358 Quiet Title |
{} 12 Specific Perfirmance Li 23 Liens: ‘Tax / Water Consent Canted i
(J 04 Condemnation (Eovines Damain3 £7] 30 Liens: Tax / Water Consent Denied
wat £0 Mertgape Foreclosure’Rudisial Sale [7151 Tax Lien Bid OF Conific ate Donsent Grented |
{_] ik Petition for Civil Asset Sorieines (RPS |
i
i
power marred
“ bas cat ae Ps A Seniesa es
ee. a Hite. fr, 2ORO
Attomey’s Sygmature Date
at

“SBE Tene DOF

Doc ID: 30€0467b125c451 ff8e44acbc2c03aa3b65d017d
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 58 of 118

yoR
oe: SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION
Civil Actions Branch
500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
Telephone: (202) 879-1133 * Website: www.dccourts. gov

IBRAHEEM SAMIRAH DDS

Vs. C.A. No. 2020 CA 002808 B
DISTRICT SMILES, PLLC et al

INITIAL ORDER AND ADDENDUM

       

Pursuant to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
(“Super. Ct. Civ. R.”) 40-1, it is hereby ORDERED as follows:

(1) Effective this date, this case has assigned to the individual calendar designated below. All future filings
in this case shall bear the calendar number and the judge’s name beneath the case number in the caption. On
filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the
original.

(2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving on each defendant:
copies of the summons, the complaint, and this Initial Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).

(3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ. R. 55(a).

(4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
or arbitration. Counsel shall discuss with their clients prior to the conference whether the clients are agreeable to
binding or non-binding arbitration. This order is the only notice that parties and counsel will receive
concerning this Conference.

(5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 may continue the Conference once, with the consent of all parties, to either of the two
succeeding Fridays. Request must be made not less than seven business days before the scheduling conference
date.

No other continuance of the conference will be granted except upon motion for good cause shown.

(6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge’s Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court’s website http://www.dccourts.gov/.

Chief Judge Robert E. Morin

Case Assigned to: Judge KELLY A HIGASHI
Date: June 17, 2020
Initial Conference: 9:30 am, Friday, September 25, 2020
Location: Courtroom JM-4
500 Indiana Avenue N.W.
WASHINGTON, DC 20001

 

CAIO-60
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 59 of 118

ADDENDUM TO INITIAL ORDER AFFECTING
ALL MEDICAL MALPRACTICE CASES

In accordance with the Medical Malpractice Proceedings Act of 2006, D.C. Code § 16-2801,
et seq. (2007 Winter Supp.), "[a]fter an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference
("ISSC"), prior to any further litigation in an effort to reach a settlement agreement. The early
mediation schedule shall be included in the Scheduling Order following the ISSC. Unless all
parties agree, the stay of discovery shall not be more than 30 days after the ISSC."
D.C. Code § 16-2821.

To ensure compliance with this legislation, on or before the date of the ISSC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session and the
name of the assigned mediator. Information about the early mediation date also is available over
the internet at https://www:dccourts.gov/pa/. To facilitate this process, all counsel and pro se
parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the
ISSC. D.C. Code § 16-2825 Two separate Early Mediation Forms are available. Both forms may be
obtained at www.dccourts.gov/medmalmediation. One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2900, 410 E Street, N.W. Plaintiff's counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal@dcsc.gov. Pro se Plaintiffs who
elect not to eFile may file by hand in the Multi-Door Dispute Resolution Office.

A roster of medical malpractice mediators available through the Court's Multi-Door Dispute
Resolution Division, with biographical information about each mediator, can be found at
www.dccourts.gov/medmalmediation/mediatorprofiles. All individuals on the roster are judges or
lawyers with at least 10 years of significant experience in medical malpractice litigation.
D.C. Code § 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one.
D.C. Code § 16-2823(b).

The following persons are required by statute to attend personally the Early Mediation
Conference: (1) all parties; (2) for parties that are not individuals, a representative with settlement
authority, (3) in cases involving an insurance company, a representative of the company with
settlement authority; and (4) attorneys representing each party with primary responsibility for the
case. D.C. Code § 16-2824.

No later than ten (10) days after the early mediation session has terminated, Plaintiff must
eFile with the Court a report prepared by the mediator, including a private mediator, regarding:
(1) attendance; (2) whether a settlement was reached; or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, hold
another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Code§ 16-2826. Any Plaintiff who is pro se may elect to file the report by hand with the Civil
Actions Branch. The forms to be used for early mediation reports are available at
www.dccourts.gov/medmalmediation.

Chief Judge Robert E. Morin

CAIO-60
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 60 of dg

D.C. Superior Court
09/18/2020 15:05PM
Clerk of the Court

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION—CIVIL ACTIONS BRANCH

IBRAHEEM SAMIRAH, DDS,
Plaintiff, Civil Case No. 2020 CA 002808 B
Civil II, Calendar |
Vv. Judge Kelly A. Higashi

DISTRICT SMILES, PLLC, et al.,

Defendants.

+ +e ee Fe Oe Oe

 

ORDER SUA SPONTE RESCHEDULING INITIAL SCHEDULING CONFERENCE
An Initial Scheduling Conference for this matter is set for September 25, 2020, to
determine scheduling matters related to this case. The Plaintiff filed the complaint on June 16,
2020. Currently, no proof or affidavit of service has been filed as to any Defendant. Typically, a
party has 60 days to file proof of service or an affidavit of service with the court after filing the
complaint. See Super. Ct. Civ. R. 4(1)(3)(m). The Plaintiffs time to file proof or affidavit of
service, however, has been tolled by the Chief Judge’s March 18, 2020 Order tolling deadlines
due to COVID-19, with the tolling period lifted under certain circumstances on May 15, 2020.!
Thus, it would be premature to hold an Initial Scheduling Conference at this time. In addition, in
light of the ongoing situation related to COVID-19, the Initial Scheduling Conference will be
vacated and rescheduled. Accordingly, it is this 18th day of September, 2020, hereby
ORDERED that the Initial Scheduling Conference set for September 25, 2020 is

VACATED, and it is further

 

' The March 18, May 14, June 19, and August 13, 2020 Order and all other Orders issued by the Chief Judge
pursuant to the COVID-19 emergency can be accessed on the Court’s website:
https://www.dccourts.gov/coronavirus
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 61 of 118

ORDERED that the Parties shall appear for an Initial Scheduling Conference on
November 20, 2020 at 9:30 AM in Courtroom JM-4.? In order to facilitate the Court’s timely
dissemination of its Orders and information about connecting to remote court hearings, all parties
who represent themselves?’ and who do not have an e-filing account with CaseFileXpress are
encouraged to watch the video referenced below‘ regarding how to open a free account with
CaseFileXpress, and are also requested to email the Court’s chambers with the party’s cell phone

number and email address, to JudgeHigashiChambers(@desc.gov.

 

TEE AS ea

4, Kell A. Higashi
Associate Judge
(Signed in Chambers)

COPIES TO:
Leizer Z. Goldsmith
Via CaseFileXpress

Dr. Maryam Seifi
9216 Quintana Drive
Bethesda, MD 20817

William Powell
9216 Quintana Drive
Bethesda, MD 20817

 

? The hearing may be held remotely due to the ongoing public health emergency. In that event, during the week
before the hearing, the Court will provide the parties with detailed instructions on how to connect to the remote
hearing.

* For all parties who are natural persons, the D.C. Superior Court has compiled information to help individuals find
legal help for free and how to contact these legal resources during the pandemic on its website, found here:
http://www.decourts.gov/services/civil-matters/requesting-over-10k. If a natural person chooses to represent
themselves, please review the D.C. Court’s handbook titled, “Handbook for People Who Represent Themselves in
Civil Cases,” located here: http://www.dccourts.gov/sites/default/files/matters-
docs/Handbook20Revised%20Final_9%2021%2018.pdf.

4 https://www. fi leandservexpress.com/de/#DCTraining
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 62 of 118

Nina Kimmel
9216 Quintana Drive
Bethesda, MD 20817
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 63 of 118

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
ORDER
(Amended 3/18/20)

By order issued on March 18, 2020, the Joint Committee of Judicial
Administration authorized the Chief Judge to issue orders extending the period
during which deadlines are tolled or extended for all statutory and rules-based
time limits in the D.C. Code, and the Superior Court Rules, during the current
judicial emergency and consistent with the best interest of the administration of
justice.

By Order of the Chief Judge, the District of Columbia Superior Court is
adjusting its operations to address concerns regarding the Coronavirus (COVID19).
The court will make additional adjustments as circumstances warrant.

To the extent that a case type has not been identified below, all non-
priority matters scheduled before May 15, 2020, will be rescheduled and new
dates set; emergency matters will be heard as scheduled by the court and as set
forth below.

It is ordered that no attorney or persons should enter the courthouse with
symptoms of COV19.

See https://www.cdc.gov/coronavirus/2019-ncov/about/symptoms.html

Any party may seek relief from these changes by filing a motion with the
appropriate court.

Filings:

All Divisions and the Family Court will be open for filing of pleadings,
motions and new cases with limited staff. Electronic filing will continue.

The following procedures are in effect through May 15, 2020:
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 64 of 118

Tolling and Extending Filing Deadlines:

Unless otherwise ordered by the court, all deadlines and time limits in
statutes, court rules, and standing orders that would otherwise expire before May
15, 2020 including statutes of limitations, are tolled during the period of the

current emergency. Such deadlines and time limits may be further extended or
modified as circumstances change.

Court Operations:
The court will hear only the following matters:

e Felony presentments and misdemeanor arraignments other than
citation arraignments;

e Juvenile initial hearings and petitions for writ of habeas corpus;

e Initial hearings and requests of removal in neglect and abuse
matters; and

e Emergency matters only.
The following courtrooms will hear matters:
e C-10: Criminal Arraignments and Presentments

e JM-15: Family Court Emergencies, Neglect Initial Hearings, and
Juvenile Initial Hearings

e 115: Criminal Division and Domestic Violence Emergencies - other
than TPOs emergencies which will be heard via Web Ex, see below

e 516: Civil and Probate and Tax Division Emergencies (Judge in
Chambers)

All other matters are continued, parties need not appear and the court will
notify parties of new date.
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 65 of 118

Additional Matters:
e Alljury trials in progress shall proceed as scheduled.

e The court will still rule on motions and matters that can be decided
without a hearing in all Divisions.

e Parties may file, and the court will rule on, applications for waivers of
filing fees and other costs.

e The court will accept court-ordered payments by individuals; only
payments for criminal matters, except bond payments, can be made
electronically. In addition, any obligation of any tenant under a
protective order to make payments into the court registry is suspended
during the period of the emergency. Tenants should make these
payments instead directly to landlords, and a landlord’s acceptance of a
direct payment will not prejudice the landlord’s ability to prosecute the
action. If a landlord seeks sanctions for violation of a protective order
after the public health emergency ends, the court will consider, in
addition to other relevant circumstances, exigent circumstances relating
to the public health emergency.

e All evictions of tenants and foreclosed homeowners on or before May
15, 2020 are stayed.

e Extradition matters shall proceed as scheduled.

e Indictments returned by the grand jury shall be received as presented;
all matters concerning appearance before the grand jury will be
considered as presented.

e Pretrial and Probation show cause hearings and motions to review bond
or release conditions may proceed and be heard by the Criminal Division
Emergency Judge where appropriate.
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 66 of 118

e Any existing Temporary Protection Order and Civil Protection Order will
remain in effect and will be extended through May 15, 2020 or to the
next assigned court date.

e Requests for Temporary Protection Orders will be available through the
Emergency Temporary Protection Order (ETPO) Process. During this
emergency operating Court status, the ETPO process will be accessible
at any time of the day for situations involving immediate danger. If you
are in immediate danger and call the police (911) or the DC Safe Critical
Response Team (800) 407-5048, you will be routed to the ETPO process
to determine if you qualify for an Emergency Temporary Protection
Order.

e Emergency Filings in Civil Protection Order cases can be made through
www.probono.net/dccourts. You can complete and submit the forms
electronically. Once you complete and submit the form, please contact
the Clerk’s Office to proceed with the filing by phone at (202) 879-0157
or by email at domesticviolencemanagement@dcsc.gov. You can also
access the Domestic Violence Division forms on the DC Courts website at
http://www.dccourts.gov/services/forms ?title=&combine and, after
completing the form, email it to
domesticviolencemanagement@dcsc.gov. If there is a form that is not
available on the website, please email
domesticviolencemanagement@dcsc.gov for further assistance.

 

e The Marriage Bureau will not be issuing marriage licenses at this time.
Wedding ceremonies previously scheduled will not go forward. If you
wish to reschedule your ceremony, please contact the Marriage Bureau
at (202) 879-1212.
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 67 of 118

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
ORDER
(Amended 5/14/20)

By order issued on March 18, 2020, the Joint Committee of Judicial
Administration authorized the Chief Judge to issue orders extending the period
during which deadlines are suspended, tolled, and extended for all statutory and
rules-based time limits in the D.C. Code, and the Superior Court Rules, during the
current judicial emergency and consistent with the best interest of the
administration of justice.

By order issued March 18, 2020 and amended March 19, 2020, the Chief
Judge ordered that all deadlines and time limits in statutes, court rules, and
standing and other orders issued by the court that would otherwise expire before
May 15, 2020 including statutes of limitations, are suspended, tolled, and
extended during the period of the current emergency. As indicated in that order,
the deadlines and time limits may be further suspended, tolled, and extended as
circumstances change.

The Court is expanding the types and number of cases it will hear through
June 19, 2020.

To ensure the safety and well-being of Court staff, counsel, parties and
members of the public all case types will be heard remotely, except for the adult
arraignment court.

To the extent that a case type has not been identified below, all non-
priority matters scheduled through June 19, 2020, will be rescheduled and new
dates set; emergency matters will be heard as scheduled by the court and as set
forth below. Presiding Judges will issue additional orders, as necessary, setting
forth the matters to be heard.

No attorney or persons should enter the courthouse with symptoms of
COVID-19.
See https://www.cdc.gov/coronavirus/2019-ncov/about/symptoms.htm|
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 68 of 118

Any party may seek relief from these changes by filing a motion with the
appropriate court.

All Divisions and the Family Court will be open in a remote status for filing
of pleadings, motions, and new cases. Electronic filing will continue. See the
Clerk’s Offices Remote Operations Notices for detailed information.
http://www.dccourts.gov/coronavirus

When allowed by law, upon request members of the public may have real-
time access to remote hearings by contacting the Clerk of the Court’s Office which
will provide information about the process of listening to live remote
proceedings.

The Court will make additional adjustments as circumstances warrant.

The Court will operate primarily remotely under the following conditions:

CIVIL DIVISION

Unless otherwise ordered by the court, all deadlines and time limits in
statutes (including statute of limitations), court rules, and standing and other
orders issued by the court that would otherwise expire during the period of
emergency are suspended, tolled and extended during the period of emergency,
except in any Civil 1 or 2 case subject to Rule 12-! of the Superior Court Rules of
Civil Procedure, any suspension, tolling, or extension of the time to file any
response or reply concerning a motion ends on May 15, 2020 with respect to all
counsel who registered for E-filing before March 18, 2020.

The Civil Division will operate as follows:

e Both judges and division staff continue to work remotely. Judges will
conduct telephonic hearings on emergency and urgent matters five days
per week in three virtual courtrooms

e Any emergency motion must be electronically filed and emailed to
Civilefilings@dcsc.gov.
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 69 of 118

e Until further order, the Division will not conduct trials, jury or non-jury.

e Depending on the availability of counsel and parties, the Civil Division will
use additional virtual courtrooms to conduct telephonic hearings in
additional types of cases, including Civil 1 and 2.

e All evictions, foreclosure proceedings, and debt collection proceedings are
stayed to the extent required by statute.

e Any obligation of any tenant under a protective order to make payments
into the court registry is suspended until the period of the judicial
emergency ends or until the Office of the Clerk can accept payments,
whichever comes first. Tenants should make these payments instead
directly to landlords, and a landlord’s acceptance of a direct payment will
not prejudice the landlord’s ability to prosecute the action. If a landlord
seeks sanctions for violation of a protective order after the judicial
emergency ends, the court will consider, in addition to other relevant
circumstances, exigent circumstances relating to the public health
emergency.

CRIMINAL DIVISION

All deadlines and time limits in statutes, court rules, and standing and other
orders issued by the court that would otherwise expire are suspended, tolled and
extended during the period pending further order of the Court. This would
include, but is not limited to, timelines for preliminary hearings pursuant to Rules
5.1 and D.C Code § 23-1322(a) and (b), as well as to indictment deadlines and trial
deadlines, including deadlines pursuant to D.C. Code §§ 23-102, 23-1322(h), and
24-801.

The following previously issued orders are extended until further order of
the Court:

e March 16, 2020 Order giving law enforcement discretion to release
additional individuals on citation.
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 70 of 118

e March 21, 2020 Order authorizing law enforcement to give citation
release in lieu of arrest to individuals arrested on a limited category of
misdemeanor bench warrants.

e March 27, 2020 Order suspending weekend jail sentences.

e April 1, 2020 Order clarifying the status of expiration dates for Deferred
Prosecution and Sentencing Agreements and probationary terms.

The Criminal Division will operate as follows:

e The Criminal Division will continue to operate remotely with hearings
being conducted via telephone or videoconference from the Central
Cellblock, the D.C. Jail, St. Elizabeths Hospital and the community, except
for Courtroom C10.

e For non-evidentiary matters, attorneys and defendants will appear via
telephone or videoconference, with the consent of the defendant.

e Until further order, the Criminal Division will not be conducting non-jury
or jury trials.

e Detained preliminary hearings and sentencings may proceed upon the
request of defense counsel and agreement of the United States
Attorney’s Office or Office of the Attorney General, which agreement shall
not be unreasonably withheld; witnesses and victims will also appear

remotely.

e Six courtrooms will be operational remotely and primarily dedicated to
the following functions:

o C-10- arraignments, presentments, bench warrant returns,
extradition, pretrial and probation show cause hearings.

o 115- emergency bond review motions, fugitive and arrest warrants.
© 317- mental observation and contested competency hearings.

© 210- detained preliminary hearings.
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 71 of 118

© 213- detained substantive non-evidentiary matters, including
dispositions, waivers of preliminary hearings, sentencings, etc.

© 111-non-detained substantive non-evidentiary matters, including
entry or completion of Deferred Prosecution or Sentencing
Agreements, dispositions and sentencings.

e Judges will have the ability to schedule hearings, not to exceed one day in
length, on a case-by-case basis, subject to capacity.

e Allstatus hearings, (except detained status hearings set out of C-10),
trials, (both jury and non-jury, detained and non-detained), and non-
detained preliminary hearings scheduled prior to June 19, 2020 will be
continued to a future status date, at which time a new date for trial may
be set. Probation Show Cause hearings will be continued to a future date;
the filing of an AVR shall toll the expiration of probation. Sentencing
hearings will also be continued to a future sentencing date, unless the
parties request that the hearing proceed forward on an earlier date and
all parties can appear remotely.

DOMESTIC VIOLENCE DIVISION

All deadlines and time limits in statutes, court rules, and standing and other
orders issued by the court that would otherwise expire are suspended, tolled and
extended during the period pending further order of the Court.

The Domestic Violence Division will operate as follows:

e The Domestic Violence Division Clerk’s Office will be available remotely
from 8:30AM to 5PM Monday through Friday.

e All judges and courtroom staff will continue to work remotely. Parties will
appear via telephone or videoconference for hearings held in DVD remote
courtrooms.
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 72 of 118

e Parties in DVM and CCC cases should continue to file electronically via
CaseFileXpress. Civil filings can be submitted through
www.probono.net/dccourts or emailed to
DomesticViolenceManagement@dcsc.gov.

Criminal Cases — Domestic Violence Misdemeanor (DVM) and Criminal Contempt
(CCC)

e Until further order, the Domestic Violence Division will not be conducting
non-jury trials

e All DVM arraignments will continue to be heard in Courtroom C10. CCC
arraignments scheduled through June 19, 2020 will be continued.

e All other DVM hearings, including but not limited to status hearings,
diversion matters, show cause hearings, trials, and sentencings,
scheduled through June 19, 2020 will be continued consistent with a
scheduling order issued by the presiding judge.

e Hearings in which a defendant is detained in the DVM or CCC case,
including arraignments, emergency bond review motions, status
hearings, and probation show cause hearings, at the request of the
defendant and with the agreement of the government will be heard ina
remote DVD courtroom.

e Judges will have the ability to schedule hearings on a case-by-case basis,
subject to capacity.

Civil Protection Order Cases (CPOs)

e Requests for Temporary Protection Orders will continue to be heard
remotely.
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 73 of 118

e All existing TPO expiration dates shall be extended to the future date
consistent with a scheduling order issued by the presiding judge.

e All existing CPO expiration dates shall be extended to June 19 unless
otherwise ordered by the court. All existing CPOs that would have
expired prior to June 19, 2020, will expire on that date unless a Motion to
Extend is filed prior to June 19, 2020.

e CPO hearings and related-CPO hearings will be continued to a future date
consistent with a scheduling order issued by the presiding judge.

Extreme Risk Protect Orders (ERPOs)

e Requests for Ex Parte and Final ERPOS are available and can be made by
emailing the filing to DomesticViolenceManagement@dcsc.gov. The
petition can be obtained from the DC Courts website. The assigned judge
will hear the matter via WebEx videoconference.

FAMILY COURT

All deadlines and time limits in statutes, court rules, and standing and other
orders issued by the court that would otherwise expire are suspended, tolled and
extended during the period pending further order of the Court, except:

Abuse and Neglect Cases: Counsel and parties are expected to comply with
applicable procedural rules including the filing of motions and oppositions
unless otherwise directed by the assigned judge. Adoption petitions may
not yet be filed remotely, but all other pleadings in adoption matters may
be filed remotely via E-Filing/CaseFileXpress.

Domestic Relations Cases: Counsel and parties are expected to comply with
applicable procedural rules including the filing of motions and oppositions
unless otherwise directed by the assigned judge. All deadlines in orders
issued on or after March 20, 2020 stand. All deadlines in orders issued
before March 20, 2020 are extended by 90 days.
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 74 of 118

Because individuals are likely unable to comply with social distancing and
“diligent efforts” to serve (either personally or by going to the post office to
obtain a certified mail), electronic service via text message or email is
permissible in accordance with Rule 4(c)(3)(B) without further order of the
Court. The serving party must prove service to the satisfaction of the
assigned judge, including showing that the electronic method of service
was “reasonably calculated to give actual notice.” Parties cannot serve
electronically under Rule 4(c)(3)(B) if personal service is required by statute,
including D.C. Code §§ 13-332 (requiring personal service on minors), 13-
333 (requiring personal service on incompetent persons), and 46-206
(requiring personal service of the notice in cases involving support).

Mental Habilitation Cases: Counsel for Respondents shall continue to file
Updated Status Reports pursuant to Administrative Order No 00-06, and to
the extent possible, shall file Respondents Reports on Informed Consent for
Voluntary Commitment and Substitute Decision Maker Reports. Parties
shall comply with any existing order to file a special report or specific
document. Parties shall comply with any existing order (a) requiring
participants to convene meetings or (b) requiring the Department of
Disability Services to provide specific services or supports to the extent
possible, in light of the pandemic.

 

The Family Court is conducting the following types of remote hearings:

Abuse and Neglect:

e Neglect initial hearings

e Emergency hearings

e Disposition hearings

e Any hearings where the parties consent to the outcome

e Pretrial and status hearings where necessary

e Stipulated trials, one day trials of any type, including Ta. L. hearings and
adoption and guardianship trials lasting one day or less.

Domestic Relations:
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 75 of 118

Divorces, separations, custody, child support where the parties
represent the case is uncontested or has been settled.

Domestic relations same day emergency hearings.

Emergency motions to modify custody or for contempt where same day
emergency hearing was denied but the Court concludes that it is both
necessary and feasible to hear the motion on an expedited basis.
Discretionary matters, such as resolving discovery issues or other issues,
either capable of resolution during a remote hearing, or deemed
necessary in the interest of justice.

Juvenile Delinquency, Persons in Need of Supervision, and Private Adoptions:

All deadlines and time limits in statutes, court rules, and standing and other

orders issued by the Court that would otherwise expire are suspended, tolled, and
extended during the period pending further order of the Court. Notwithstanding
this Order, the Family Court will hold the following hearings:

Juvenile initial hearings, including probable cause hearings.

Any other hearings (e.g. emergency hearings, status hearings,
disposition hearings) based upon the judge’s determination that holding
a hearing would be beneficial toward resolving the case or will result in a
change in the level of detention of a juvenile; this applies to HOPE and
Juvenile Behavioral Diversion Program (JPDP) courts.

Trials of detained juveniles, when possible, if parties agree to remote
proceedings.

Private adoptions, when possible.

Mental Health:

Mental health probable cause hearings.

Mental Health Commission hearings.

Revocation hearings, status hearings where needed, emergency
hearings, and trials where feasible and all parties can appear via WebEx.

Mental Habilitation:
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 76 of 118

e Mental habilitation review and emergency hearings when all parties can
access the court via WebEx.

Name Changes:

e Uncontested requests, when known.
e Emergency requests.

Parentage and Support Cases:

e Cases where needed and resolving those on paper where possible.
e DNA testing is currently unavailable.

Marriages:

e Marriages have resumed and are being conducted via WebEx. Parties
who wish to apply for a marriage license, please visit:
https://www.dccourts.gov/form/marriage-application

Other Relevant Information:

e The process for filing new domestic relations complaints or petitions in
Family Court is laid out in detail on the Court’s website, see:
https://www.dccourts.gov/sites/default/files/DRB-Case-Initiation-
Instructions-for-filers.pdf.

e The Self-Help Center (202-879-0096) is operating on a remote basis to
provide information and to assist parties in filing documents in Family
Court cases (divorce, child custody, child support, etc.).

e The Court will issue summonses electronically and will email them to the
filer.

e Domestic Relations Initial Hearings will not be scheduled at the time of
filing; they will be scheduled once a responsive pleading is filed or an

10
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 77 of 118

affidavit of service is filed and as is feasible given the status of court
operations.

e The Supervised Visitation Center is conducting intake interviews and
supervised visits remotely.

e Multi-door mediation and intake for mediation is available for parties
able to participate in remote mediation either through video-
conferencing or telephonically.

PROBATE AND TAX DIVISION

All deadlines and time limits in statutes, court rules, and standing and other
orders issued by the court that would otherwise expire are suspended, tolled and
extended during the period pending further order of the Court.

The Probate and Tax Division will operate as follows:

e Judges will hear the following matters remotely by WebEx:

e 21-Day Emergency Guardians—Filed by email (attorneys and self-
represented filers) and by Telephone (self-represented filers only)

e 90-Day Health-Care Guardians—Filed by email (attorneys and self-
represented filers) and by Telephone (self-represented filers only)

e Petitions for General Proceedings (Guardianship and Conservatorship
petitions)—Filed by email (attorneys and self-represented filers); and by
mail (attorneys and self-represented filers)

e Petitions for General Proceedings will be handled in the following order:

o Group |—Judges will reschedule matters that were previously set
to be heard between March 19, 2020 through May 15, 2020.

11
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 78 of 118

o Group II —Judges will schedule hearings on petitions mailed or
filed between March 19, 2020 and May 15, 2020.

e Process for conducting hearings on Petitions for General Proceedings:

o Probate Judges will have access remotely to two courtrooms.

o The Judge’s Order of Appointment will include the date and time
of the hearing, and WebEx instructions will be provided to parties
and interested persons.

o Parties should email a proposed order and Firearms Restriction
Form to the Judge’s Chambers’ inbox or the Judge’s law clerk.

o Fixed Fee Vouchers are not available for remote hearings.

OFFICE OF THE AUDITOR MASTER

All hearings in the Auditor Master Office are currently cancelled and parties
are not to appear. All orders that have been issued directing parties to produce
documents are continued. All staff are working remotely.

The Office will issue separate orders that will reschedule all previously
scheduled hearings, schedule hearings in new matters, and set new dates for

production of documents.

Parties can reach the Office by emailing Auditor.Master@decsc.gov or calling
202-626-3280.

12
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 79 of 118

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
ORDER
(Amended 6/19/20)

By Order issued on March 18, 2020, and reaffirmed on May 29, 2020,
the Joint Committee of Judicial Administration authorized the Chief Judge to
issue orders extending the period during which deadlines are suspended,
tolled, and extended for all statutory and rules-based time limits in the D.C.
Code, and the Superior Court Rules, during the current judicial emergency
and consistent with the best interest of the administration of justice.

By Orders issued March 18, 2020, March 19, 2020, and most recently
May 14, 2020, the Chief Judge ordered that (except as otherwise specified) all
deadlines and time limits in statutes, court rules, and standing and other
orders issued by the court that would otherwise expire before June 19, 2020
including statutes of limitations, are suspended, tolled, and extended during
the period of the current emergency. As indicated in that order, the deadlines
and time limits may be further suspended, tolled, and extended as
circumstances change.

The Court is expanding the types and number of cases it will hear
through August 14, 2020.

To ensure the safety and well-being of Court staff, counsel, parties, and
members of the public, all case types will be heard remotely, except for a
limited number of Criminal Division hearings, which will be partially remote.

To the extent that a case type has not been identified below, all
nonpriority matters scheduled through August 14, 2020, will be rescheduled
and new dates set; emergency matters will be heard as scheduled by the
court and as set forth below. Presiding Judges will issue additional orders, as
necessary, setting forth the matters to be heard.
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 80 of 118

No attorney or persons should enter the courthouse with symptoms of
COVID-19.

See https://www.cdc.gov/coronavirus/2019-ncov/about/symptoms.html

Any party may seek relief from these changes by filing a motion with the
appropriate division.

All Divisions and the Family Court will be open in a remote status for
filing of pleadings, motions, and new cases. Electronic filing will continue.
See the Clerk’s Offices Remote Operations Notices for detailed information.
http://www.dccourts.gov/coronavirus

The Court is now accepting electronic payments in certain circumstances.
For more specific information, see https://www.dccourts.gov/services/online-
payment.

When permitted by law, and upon request, members of the public may
have real-time access to remote hearings by contacting the Clerk of the Court’s
Office, which will provide information about the process of listening to live
remote proceedings.

The Court will make additional adjustments as circumstances warrant.
Currently, the Court is operating 24 courtrooms remotely. The Court
anticipates that it will have 37 courtrooms available for remote hearings by the
end of June 2020 and 57 courtrooms available by the end of July 2020. As
additional courtrooms are made available, the Presiding Judges for each
Division are authorized to announce other matters that may be scheduled and
heard.

The Court will operate primarily remotely under the following conditions:
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 81 of 118

CIVIL DIVISION

Unless otherwise ordered by the court, all deadlines and time limits in
statutes (including statute of limitations), court rules, and standing and other
orders issued by the court that would otherwise expire during the period of
emergency are suspended, tolled and extended during the period of
emergency, except that in any Civil 1 or 2 case subject to Rule 12-1 of the
Superior Court Rules of Civil Procedure, any L&T case or Small Claims case
certified to the Civil Actions Branch, and any mortgage or tax sale foreclosure
case, any suspension, tolling, or extension of the time to file any response or
reply concerning a motion ends on May 15, 2020 with respect to all counsel
who registered for E-filing before March 18, 2020.

The Civil Division will operate as follows:

* Both judges and division staff continue to work remotely. Judges will
conduct telephonic hearings on emergency and urgent matters five
days per week in virtual courtrooms

* Any emergency motion must be electronically filed and emailed to
Civilefilings@dcsc.gov.

¢ Until further order, the Civil Division will not conduct in-court trials,
jury or non-jury. When the Civil Division resumes scheduling of in-
court trials, it will either schedule the trial during a hearing with all
parties present or issue written notice 30 days before any in-court,
non-jury trial and 60 days before any jury trial to provide the counsel
and parties time to subpoena witnesses and prepare for trial. The Civil
Division may conduct remote non-jury trials with appropriate notice to
the parties.

* The Civil Division will conduct remote hearings, including evidentiary
hearings and bench trials, in any case where it is appropriate.
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 82 of 118

* All evictions, foreclosure proceedings, and debt collection proceedings
are stayed to the extent required by statute.

* The Civil Division may conduct remote hearings or rule on ripe motions
in eviction, foreclosure, and debt collection cases that are not stayed.
These matters include Small Claims matters that are not subject to the
General Order Regarding Debt Collection Cases issued on May 7, 2020
or the statutory moratorium for debt collection cases and Landlord
and Tenant matters that do not involve non-payment of rent or are
otherwise not subject to the statutory moratorium, and such other
motion hearings or short evidentiary hearings as may be appropriate
including hearings on service of process, ex parte proof, and protective
orders.

« Any tenant obligated under a protective order to make a payment into
the court registry shall make the payment directly to the landlord,
except that if the total monthly payment does not exceed $1,000, the
tenant may make the payment to the Court on the electronic payment
portal. Please see the Notice of the Clerk’s Offices Operations for
instructions. https://www.dccourts.gov/sites/default/files/Superior-
Court-Clerks-Offices-Remote-Operations.pdf. A landlord’s acceptance
of a direct payment will not prejudice the landlord’s ability to
prosecute the action. If a landlord seeks sanctions for violation of a
protective order after the judicial emergency ends, the court will
consider, in addition to other relevant circumstances, exigent
circumstances relating to the public health emergency.

¢ Notwithstanding anything in Administrative Order 06-17 affidavits of
service may be filed electronically during the period of the emergency.

* Notwithstanding anything in Administrative Order 15-03, applications
to amend vital records, including name changes, may be filed
electronically during the period of the emergency once configured
with CaseFileXpress.
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 83 of 118

CRIMINAL DIVISION

Unless otherwise ordered by the Court, all deadlines and time limits in
statutes, court rules, and standing and other orders issued by the court that
would otherwise expire are suspended, tolled and extended during the period
pending further order of the Court. This includes, but is not limited to,
timelines for preliminary hearings pursuant to Rules 5.1 and D.C Code § 23-
1322(a) and (b), as well as indictment deadlines and trial deadlines, including
deadlines pursuant to D.C. Code §§ 23-102, 23-1322(h), and 24-801.

The following previously issued orders are extended until further order
of the Court:

* March 16, 2020 Order giving law enforcement discretion to release
additional individuals on citation.

* March 21, 2020 Order authorizing law enforcement to give citation
release in lieu of arrest to individuals arrested on a limited category of
misdemeanor bench warrants.

¢ March 27, 2020 Order suspending weekend jail sentences.

¢ April 1, 2020 Order clarifying the status of expiration dates for
Deferred Prosecution and Sentencing Agreements and probationary
terms.

The Criminal Division will operate as follows:

* The Criminal Division will continue to operate remotely or partially
remotely with hearings being conducted via telephone or
videoconference from the Central Cellblock, the D.C. Jail, St. Elizabeths
Hospital and the community.

* Detained preliminary hearings and other non-evidentiary hearings may
proceed upon the request of defense counsel and agreement of the
United States Attorney’s Office or Office of the Attorney General,
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 84 of 118

which agreement shall not be unreasonably withheld; witnesses and
victims will also appear remotely.

* Nine courtrooms will operate remotely or partially remotely and
primarily dedicated to the following functions:

o C-10-arraignments, presentments, bench warrant returns,
extraditions.

o 115-remote substantive non-evidentiary matters, including
emergency bond review motions in detained cases.

o 317-remote mental observation and contested competency
hearings.

© 210-remote detained preliminary hearings.

© 211 and 215 — partially remote detained preliminary hearings with
defendants appearing before the judge in the courtroom subject
to an approved COVID-19 protocol.

o 213-—remote detained substantive non-evidentiary matters,
including dispositions, waivers of preliminary hearings,
sentencings, etc.

o 111-remote non-detained matters, including entry or completion
of Deferred Prosecution or Sentencing Agreements, dispositions
and sentencings.

o 112 -partially remote non-detained matters with defendants
appearing before the judge in the courtroom subject to an
approved COVID-19 protocol, pretrial and probation show cause
hearings, and walk-in bench warrants.
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 85 of 118

o Counsel, pre-trial services representatives and probation officers,
witnesses and victims may appear in person or continue to appear
remotely via video or teleconference.

* All status hearings, (except detained status hearings set out of C-10),
trials, (both jury and non-jury, detained and non-detained), and non-
detained preliminary hearings scheduled through August 14, 2020 will
be continued to a future status date, at which time a new date for trial
may be set. Probation show cause hearings will be continued to a
future date; the filing of an AVR shall toll the expiration of probation.
Sentencing hearings will also be continued to a future sentencing date,
unless the parties request that the hearing proceed forward on an
earlier date and all parties can appear remotely.

¢ Until further notice the Criminal Division will not be conducting non-
jury or jury trials. The Criminal Division will issue written notice 30
days prior to the recommencement of non-jury trials and 60 days prior
to the recommencement of jury trials to provide the prosecution and
defense sufficient time to subpoena witnesses and prepare for trial.

DOMESTIC VIOLENCE DIVISION

Unless otherwise ordered by the Court, all deadlines and time limits in
statutes, court rules, and standing and other orders issued by the court that
would otherwise expire are suspended, tolled and extended during the period
pending further order of the Court.

The Domestic Violence Division will operate as follows:

* The Domestic Violence Division Clerk’s Office will be available
remotely from 8:30AM to 5PM Monday through Friday.
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 86 of 118

All judges and courtroom staff will continue to work remotely. Parties
may continue to appear via telephone or videoconference for hearings
held in DVD remote courtrooms.

Parties in DVM and CCC cases should continue to file electronically via
CaseFileXpress. Civil filings can be submitted through
www.probono.net/dccourts or emailed to
DomesticViolenceManagement@dcsc.gov.

Criminal Cases — Domestic Violence Misdemeanor (DVM) and Criminal
Contempt (CCC)

Until further notice, the Domestic Violence Division will not be
conducting non-jury trials. The DVD will issue written notice 30 days
prior to the recommencement of non-jury trials to provide the parties
and counsel sufficient time to subpoena witnesses and prepare for
trial.

All DVM arraignments will continue to be heard in Courtroom C10.
CCC arraignments scheduled through August 14, 2020 will be
continued consistent with a scheduling order issued by the presiding
judge.

Detention hearings and other non-evidentiary hearings in which a
defendant is detained in the DVM or CCC case will be scheduled
through the Presiding Judge’s chambers. Witnesses will appear
remotely. All matters will be heard in remote Courtroom 118.

Probation show cause hearings will be continued to a future date; the
filing of an AVR shall toll the expiration of probation. Some expedited
probation show cause hearings will be held in a partially remote
courtroom, to be announced at a later date.
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 87 of 118

* All other DVM and CCC hearings, including status hearings, diversion
matters, trials, and sentencings, scheduled through August 14, 2020,
will be continued consistent with a scheduling order issued by the
presiding judge.

* Judges will have the ability to schedule hearings on a case-by-case
basis, subject to capacity.

Civil Protection Order Cases (CPOs)

* Requests for Temporary Protection Orders will continue to be heard
remotely in remote courtrooms 117 and 114.

* All existing TPO expiration dates shall be extended to the future date
consistent with a scheduling order issued by the presiding judge.

* All existing CPOs expire either on the expiration date of the order or
on June 19, 2020 whichever is the latter of the two dates, unless a
Motion to Extend is filed. Note that the expiration of existing CPO
cases differs from the DV Division’s approach in the previous COVID-
19 Orders issued on March 19, 2020 and May 14, 2020.

* CPO hearings and related-CPO hearings will be continued to a future
date consistent with a scheduling order issued by the presiding judge.
Upon request of the parties, hearings, such as consent civil protection
order cases facilitated through the attorney negotiation process, will
be adjudicated in a DVD remote courtroom to be assigned at a later
date.

Extreme Risk Protect Orders (ERPOs)

* Requests for Ex Parte and Final ERPOS are available and can be made
by emailing the filing to DomesticViolenceManagement@dcsc.gov.
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 88 of 118

The petition can be obtained from the DC Courts website. The
assigned judge will hear the matter via WebEx videoconference.

FAMILY COURT

Unless otherwise ordered by the Court, all deadlines and time limits in
statutes, court rules, and standing and other orders issued by the court that
would otherwise expire are suspended, tolled and extended during the period
pending further order of the Court, except:

Abuse and Neglect Cases: Counsel and parties are expected to comply
with applicable procedural rules including the filing of motions and
oppositions unless otherwise directed by the assigned judge. The time
for filing discovery requests and responses is not automatically stayed
pending the COVID-19 emergency. Counsel and parties are expected to
comply with applicable procedural rules unless otherwise directed by
the assigned judge. Adoption petitions may be filed electronically, via
digital drop box at
https://dcscgov.app.box.com/f/aeaf4eb2153743519a495d3f95d26c93.
All other pleadings in adoption matters may be filed remotely via E-
Filing/CaseFileXpress.

Domestic Relations Cases: Counsel and parties are expected to comply
with applicable procedural rules including the filing of motions and
oppositions unless otherwise directed by the assigned judge. All
deadlines in orders issued on or after March 20, 2020 stand. All
deadlines in orders issued before March 20, 2020 are extended by 90
additional days.

Because individuals are likely unable to comply with social distancing
and “diligent efforts” to serve (either personally or by going to the post
office to obtain a certified mail), electronic service via text message or
email is permissible in accordance with Rule 4(c)(3)(B) without further

10
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 89 of 118

order of the Court. The serving party must prove service to the
satisfaction of the assigned judge, including showing that the electronic
method of service was “reasonably calculated to give actual notice.”
Parties cannot serve electronically under Rule 4(c)(3)(B) if personal
service is required by statute, including D.C. Code §§ 13-332 (requiring
personal service on minors), 13-333 (requiring personal service on
incompetent persons), and 46-206 (requiring personal service of the
notice in cases involving support).

Mental Habilitation Cases: Counsel for Respondents shall continue to
file Updated Status Reports pursuant to Administrative Order No 00-06,
and to the extent possible, shall file Respondents Reports on Informed
Consent for Voluntary Commitment and Substitute Decision Maker
Reports. Parties shall comply with any existing order to file a special
report or specific document. Parties shall comply with any existing order
(a) requiring participants to convene meetings or (b) requiring the
Department of Disability Services to provide specific services or supports
to the extent possible, in light of the pandemic.

 

The Family Court is conducting the following types of remote hearings:

Abuse and Neglect:

* Neglect initial hearings

* Emergency hearings

* Disposition hearings

* Any hearings depending on courtroom availability

* Pretrial and status hearings where necessary

* Any trial, including Ta. L. hearings and adoption and guardianship
trials depending on courtroom availability

* Family Treatment Court

11
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 90 of 118

Domestic Relations:

* Divorces, separations, custody, child support depending on
courtroom availability and such other matters that the Court deems
appropriate.

* Domestic relations same day emergency hearings.

* Emergency motions to modify custody or for contempt where same
day emergency hearing was denied but the Court concludes that it is
both necessary and feasible to hear the motion on an expedited
basis.

* Discretionary matters, such as resolving discovery issues or other
issues, either capable of resolution during a remote hearing, or
deemed necessary in the interest of justice.

Juvenile Delinquency, Persons in Need of Supervision, and Private Adoptions:

All deadlines and time limits in statutes, court rules, and standing and
other orders issued by the Court that would otherwise expire are suspended,
tolled, and extended during the period pending further order of the Court.
Notwithstanding this Order, the Family Court will hold the following hearings:

* Juvenile initial hearings, including probable cause hearings.

* Any other hearings (e.g. emergency hearings, status hearings,
disposition hearings) based upon the judge’s determination that
holding a hearing would be beneficial toward resolving the case or
will result in a change in the level of detention of a juvenile; this
applies to HOPE and Juvenile Behavioral Diversion Program (JPDP)
courts.

* Factfinding hearings for juveniles, which will occur only remotely and
only if, in a particular case, the Court finds for specific reasons that
the factfinding hearing in that case cannot be further delayed without
serious harm to the interests of justice, and only with the consent of
the respondent after consultation with counsel. Either party may
seek a continuance of a factfinding hearing for reasons of witness

12
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 91 of 118

unavailability, or any other reason, in accordance with the Superior
Court Juvenile Rules.

* Special Immigrant Juvenile Status hearings.
* Private adoptions, when possible.

Mental Health:

* Mental health probable cause hearings.

* Mental Health Commission hearings.

* Revocation hearings, status hearings where needed, emergency
hearings, pretrial hearings and trials where feasible and all parties can
appear via WebEx.

Mental Habilitation:

* Mental habilitation review and emergency hearings when all parties
can access the court via WebEx.

Name Changes:
* Uncontested requests, when known and contested requests deemed

necessary in the interest of justice.
* Emergency requests.

Parentage and Support Cases:

* Cases where needed and resolving those on paper where possible.

Marriages:
* Marriages have resumed and are being conducted via WebEx. Parties

who wish to apply for a marriage license, please visit:
https://www.dccourts.gov/form/marriage-application

13
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 92 of 118

Other Relevant Information:

* The process for filing new domestic relations complaints or petitions
in Family Court is laid out in detail on the Court’s website, see:
https://www.dccourts.gov/sites/default/files/DRB-Case-
Initiation|nstructions-for-filers.pdf.

* The Family Court Self-Help Center (202-879-0096) is operating ona
remote basis to provide information and to assist parties in filing
documents in Family Court cases (divorce, child custody, child
support, etc.).

* The Court will issue summonses electronically and will email them to
the filer.

* Domestic Relations Initial Hearings will not be scheduled at the time
of filing; they will be scheduled once a responsive pleading is filed or
an affidavit of service is filed and as is feasible given the status of
court operations.

* The Supervised Visitation Center is conducting intake interviews and
supervised visits remotely.

¢ Multi-door mediation and intake for mediation is available for parties
able to participate in remote mediation either through
videoconferencing or telephonically.

PROBATE DIVISION

Unless otherwise ordered by the Court, all deadlines and time limits in
statutes, court rules, and standing and other orders issued by the Court that
would otherwise expire are suspended, tolled and extended during the period
pending further order of the Court.

14
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 93 of 118

The Probate Division will operate as follows:
¢ Judges will hear the following matters remotely by WebEx:

¢ 21-Day Emergency Guardians — Filed by email (attorneys and self-
represented filers) and by Telephone (self-represented filers only)

* 90-Day Health-Care Guardians — Filed by email (attorneys and self-
represented filers) and by Telephone (self-represented filers only)

* Petitions for General Proceedings (Guardianship and Conservatorship
petitions) — Filed by email (attorneys and self-represented filers); and
by mail (attorneys and self-represented filers)

* Other Intervention matters which the individual judge determines are
appropriate to be heard remotely by WebEx

* Other Probate matters, including Estate cases, which the individual

judge determines are appropriate to be heard remotely by WebEx

TAX DIVISION

Unless otherwise ordered by the Court, all deadlines and time limits in
statutes, court rules, and standing and other orders issued by the Court that
would otherwise expire are suspended, tolled and extended during the period
pending further order of the Court.

The Tax Division will operate as follows:

¢ Show Cause hearings will be heard remotely via WebEx
* Initial Scheduling and Pre-Trial Conferences will be held remotely by
WebEx

15
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 94 of 118

OFFICE OF THE AUDITOR MASTER

All Auditor-Master hearings are currently cancelled and parties are not
to appear. All orders that have been issued directing parties to produce
documents are continued. The Office will issue separate orders that will
reschedule all previously scheduled hearings, schedule hearings in new
matters, and set new dates for production of documents. Where possible
hearings will be conducted remotely until the Court resumes onsite
operations.

Be advised that staff is processing all documents remotely. Documents
may be submitted via email to: Auditor. Master@dcsc.gov or mailed to: D.C.
Superior Court, Office of the Auditor-Master, 500 Indiana Avenue NW,
Washington, DC 20001.

 

Reports are currently being prepared for matters in which all hearings
have been conducted and all documentation has been received. Reports will
be served on parties when they are completed.

For questions, please contact the Office via telephone at 202-626-3280
or email at Auditor.Master@dcsc.gov.

16
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 95 of 118

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
ORDER
(Amended 8/13/20)

By Order issued on March 18, 2020, and reaffirmed on May 29, 2020,
the Joint Committee of Judicial Administration authorized the Chief Judge to
issue orders extending the period during which deadlines are suspended,
tolled, and extended for all statutory and rules-based time limits in the D.C.
Code, and the Superior Court Rules, during the current judicial emergency
and consistent with the best interest of the administration of justice.

By Orders issued March 18, 2020, March 19, 2020, May 14, 2020, and
June 19, 2020 the Chief Judge ordered that (except as otherwise specified) all
deadlines and time limits in statutes, court rules, and standing and other
orders issued by the Court that would otherwise expire before June 19, 2020
including statutes of limitations, are suspended, tolled, and extended during
the period of the current judicial emergency. As indicated in that order, the
deadlines and time limits may be further suspended, tolled, and extended as
circumstances change. Suspension, tolling, and extension will continue to the
extent specified in this Order until at least November 9, 2020. The Court will
provide at least 60 days’ notice before ending all suspension, tolling, and
extension of deadlines.

The Court is expanding the types and number of cases it will hear
through November 9, 2020.

To ensure the safety and well-being of Court staff, counsel, parties, and
members of the public, all case types will be heard remotely, except for a
limited number of Criminal Division hearings, which will be partially remote.

To the extent that a case type has not been identified below, all
nonpriority matters scheduled through November 9, 2020, will be
rescheduled and new dates set; emergency matters will be heard as

1
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 96 of 118

scheduled by the Court and as set forth below. Presiding Judges will issue
additional orders, as necessary, setting forth the matters to be heard.

No attorney or persons should enter the courthouse with symptoms of
COVID-19.

See https://www.cdc.gov/coronavirus/2019-ncov/about/symptoms.html

Any party may seek relief from these changes by filing a motion with the
appropriate division.

All Divisions and the Family Court will be open in a remote status for
filing of pleadings, motions, and new cases. Electronic filing will continue.
See the Clerk’s Offices Remote Operations Notices for detailed information.
http://www.dccourts.gov/coronavirus

The Court is now accepting electronic payments in certain circumstances.
For more specific information, see https://www.dccourts.gov/services/online-

payment.

 

When permitted by law, members of the public may have real-time
access to remote hearings. Information about the process for listening to live
remote proceedings are posted on the Court’s website.
httos://www.dccourts.gov/services/remote-hearing-information

The Court will make additional adjustments as circumstances warrant.
Most courtrooms can be used for remote operations, and the Court will equip
the remaining courtrooms as soon as possible. As additional courtrooms are
made available, the Presiding Judges for each Division will announce other
matters that may be scheduled and heard.

The Court will operate primarily remotely under the following conditions:
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 97 of 118

CIVIL DIVISION

Unless otherwise ordered by the Court, all deadlines and time limits in
statutes (including statute of limitations), court rules, and standing and other
orders issued by the Court that would otherwise expire during the period of
emergency are suspended, tolled and extended during the period of
emergency, with the following exceptions: (1) deadlines applicable to parties
represented by counsel in pending cases, except deadlines for service of
process; (2) discovery-related deadlines applicable to all parties, including
parties not represented by counsel; and (3) deadlines in scheduling orders
issued after March 18, 2020.

The Civil Division will operate as follows:

e Both judges and division staff continue to work remotely. Judges will
conduct remote hearings five days per week in virtual courtrooms. No
parties or attorneys should appear in person unless specifically
directed to do so by a judge.

e Any emergency motion must be electronically filed and emailed to
Civilefilings@dcsc.gov.

e The Civil Division may conduct remote non-jury trials with appropriate
notice to the parties. Until further order, the Civil Division will not
conduct jury trials. When the Civil Division schedules in-court jury or
non-jury trials, it will either schedule the trial during a hearing with all
parties present or issue written notice 30 days before any in-court,
non-jury trial and 60 days before any jury trial to provide counsel and
parties time to subpoena witnesses and prepare for trial.

e The Civil Division will conduct remote hearings, including evidentiary
hearings and bench trials, in any case where it is appropriate.

e All evictions, foreclosure proceedings, and debt collection proceedings
are stayed to the extent required by statute.

3
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 98 of 118

e The Civil Division may conduct remote hearings or rule on ripe motions
in eviction, foreclosure, and debt collection cases that are not stayed.
These matters include Small Claims matters that are not subject to the
General Order Regarding Debt Collection Cases issued on May 7, 2020
or the statutory moratorium for debt collection cases and Landlord
and Tenant matters that are not subject to the statutory moratorium,
and such other motion hearings or short evidentiary hearings as may
be appropriate including hearings on service of process, ex parte proof,
and protective orders.

e While the Court has limited ability to accept in-person payments
required by a protective order, the tenant shall make a non-cash
payment by one of the following methods: (1) mailing the payment to
the Landlord and Tenant Clerk’s Office, 510 4°" Street NW, Room 110,
Washington, DC 20001; (2) depositing the payment in the drop box in
the lobby of the Moultrie Courthouse located at 500 Indiana Avenue,
NW, Washington, DC 20001; (3) making the payment electronically
through the court’s portal, provided that the total monthly payment
does not exceed $1,000. Please see the Notice of the Clerk’s Offices
Operations for instructions about electronic payments:
https://www.dccourts.gov/sites/default/files/Superior-Court-Clerks-
Offices-Remote-Operations.pdf. Cash payments can be accepted ona
limited basis at the courthouse. Please see the Notice of the Clerk’s
Offices for more information about dates and times (click on the link
above). A tenant may make a payment directly to the landlord, and a
landlord’s acceptance of a direct payment will not prejudice the
landlord’s ability to prosecute the action. If a tenant does not obtain a
modification of a protective order and does not make a payment
either into the Court registry or directly to a landlord during the
emergency, and if a landlord then seeks sanctions, the Court will
consider, in addition to other relevant circumstances, exigent
circumstances relating to the public health emergency.

 

 
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 99 of 118

e Notwithstanding anything in Administrative Order 06-17 affidavits of
service may be filed electronically during the period of the emergency.

e Notwithstanding anything in Administrative Order 15-03, applications
to amend vital records, including name changes, and other matters
heard by Judge in Chambers may be filed electronically during the
period of the emergency once configured with CaseFileXpress.

e Notwithstanding anything in Rule 5 and 5-IIl, documents may be filed
electronically in cases under seal which contain and SLD in the case
number (e.g. 2020 CABSLD 000001) during the period of emergency.
Sealed and unredacted documents in an otherwise unsealed case must
continue to be submitted in paper to the clerk’s office by mail or via
the drop box.

e To facilitate remote hearings, the Civil Division encourages all parties
to contact the Civil Division Clerk’s Offices to provide contact
information, including any telephone numbers and email addresses
where parties can be reached. Please call the number listed below to
provide your contact information or that of any other parties.

 

Civil Division
- Civil Actions Branch 202-879-1133
- Landlord & Tenant Branch 202-879-4879
- Small Claims Branch 202-879-1120

 

 

 

 

CRIMINAL DIVISION

Unless otherwise ordered by the Court, all deadlines and time limits in
statutes, court rules, and standing and other orders issued by the Court that
would otherwise expire are suspended, tolled and extended during the period
pending further order of the Court. This includes, but is not limited to,
timelines for preliminary hearings pursuant to Rules 5.1 and D.C Code § 23-
1322(a) and (b), as well as indictment deadlines and trial deadlines, including

5
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 100 of 118

deadlines pursuant to D.C. Code §§ 23-102, 23-1322(h), 24-801, and 24-531.01
et. seq.

The following previously issued orders are extended until further order
of the Court:

e March 16, 2020 Order giving law enforcement discretion to release
additional individuals on citation.

e March 21, 2020 Order authorizing law enforcement to give citation
release in lieu of arrest to individuals arrested on a limited category of
misdemeanor bench warrants.

e March 27, 2020 Order suspending weekend jail sentences.

e April 1, 2020 Order clarifying the status of expiration dates for
Deferred Prosecution and Sentencing Agreements and probationary
terms.

The Criminal Division will operate as follows:

e The Criminal Division will continue to operate remotely or partially
remotely with hearings being conducted via telephone or
videoconference from the Central Cellblock, the D.C. Jail, Saint
Elizabeths Hospital, Department of Youth Rehabilitation Services,
Bureau of Prisons, and the community.

e Detained preliminary hearings and other non-evidentiary hearings may
proceed upon the request of defense counsel and agreement of the
United States Attorney’s Office or Office of the Attorney General,
which agreement shall not be unreasonably withheld.

e Fifteen courtrooms will operate remotely or partially remotely and are
primarily dedicated to the following functions:
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 101 of 118

Partially remote courtrooms:

o C-10-arraignments, presentments, bench warrant returns,
extraditions.

o 112- partially remote non-detained matters with defendants
appearing before the judge in the courtroom for non-evidentiary
hearings to include pretrial and probation show cause hearings;
walk-in bench warrants may report to this courtroom.

o 203, 211, and 215 — partially remote detained CF1 and CF3
preliminary hearings with defendants appearing before the judge
in the courtroom subject to an approved testing and screening
COVID-19 protocol.

Remote courtrooms:

o 111-remote non-detained matters, including entry or completion
of Deferred Prosecution or Sentencing Agreements, dispositions,
and sentencings.

o 115-—remote detained substantive non-evidentiary matters,
including emergency bond review motions.

© 210-remote detained CF2 preliminary hearings.

o 213-—AM remote detained substantive non-evidentiary matters,
including dispositions, waivers of preliminary hearings,
sentencings, etc.; PM detained initial scheduling conference,
defendant’s appearance waived.

o 218 and 311 —-remote detained matters from DYRS and BOP for
substantive non-evidentiary matters, and non-detained matters
before the case judge.
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 102 of 118

o 220-—remote non-emergency probation show cause hearings.

o 313-remote non-detained matters prosecuted by the Office of
the Attorney General, including entry or completion of Deferred
Prosecution or Sentencing Agreements, dispositions, and
sentencings.

o 314-remote scheduling hearings in detained matters previously
set for non-jury trial and continued; defendant’s presence waived.

o 317-remote mental observation and contested competency
hearings from Saint Elizabeths Hospital.

Counsel, pre-trial services representatives and probation officers,
witnesses and victims may appear in person or continue to appear
remotely via video or teleconference.

Pretrial and probation show cause hearings scheduled in partially remote
Courtroom 112 and remote Courtrooms 111, 115, 218, 220, and 311
shall not be continued. All other probation show cause hearings will be
continued to a future date; the filing of an AVR shall toll the expiration
of probation.

Detained status hearings set out of C-10 in remote Courtroom 213 shall
not be continued. Detained status hearings in cases previously set for
non-jury trial and continued due to COVID-19 shall be set for a remote
scheduling hearing pursuant to separate Criminal Division order. At or
following the scheduling hearing, upon request of both parties, a non-
jury trial may be set a minimum of 30 days in advance.

e All other status hearings, citation and felony arraignments, trials, (both
jury and non-jury, detained and non-detained), and non-detained
preliminary hearings scheduled through November 9, 2020 will be
continued to a future status date. Sentencing hearings will also be
continued to a future sentencing date, unless the parties request that

8
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 103 of 118

the hearing proceed forward on an earlier date and all parties can
appear remotely.

e Until further notice the Criminal Division will not be conducting non-
jury or jury trials. The Criminal Division will issue written notice 30
days prior to the recommencement of non-jury trials and 60 days prior
to the recommencement of jury trials to provide the prosecution and
defense sufficient time to subpoena witnesses and prepare for trial.

DOMESTIC VIOLENCE DIVISION

Unless otherwise ordered by the Court, all deadlines and time limits in
statutes, court rules, and standing and other orders issued by the Court that
would otherwise expire are suspended, tolled and extended during the period
pending further order of the Court.

The Domestic Violence Division will operate as follows:

e The Domestic Violence Division Clerk’s Office will be available
remotely from 8:30AM to 5PM Monday through Friday.

e All judges and courtroom staff will continue to work remotely. Parties
may continue to appear via telephone or videoconference for hearings
held in DVD remote courtrooms, except when specifically ordered to
appear in person in a partially remote courtroom.

e Parties in DVM and CCC cases should continue to file electronically via
CaseFileXpress. Civil filings can be submitted through
www.probono.net/dccourts or emailed to
DomesticViolenceManagement@dcsc.gov.

Criminal Cases — Domestic Violence Misdemeanor (DVM) and Criminal
Contempt (CCC)
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 104 of 118

e Until further notice, the Domestic Violence Division will not be
conducting non-jury trials. The DVD will issue written notice 30 days
prior to the recommencement of non-jury trials to provide the parties
and counsel sufficient time to subpoena witnesses and prepare for
trial.

e All DVM arraignments will continue to be heard in Courtroom C-10.
CCC arraignments scheduled through November 9, 2020 will be
continued consistent with a scheduling order issued by the presiding
judge.

e Detention hearings and other non-evidentiary hearings in which a
defendant is detained in the DVM or CCC case will take place on
Tuesdays and Thursdays. Witnesses will appear remotely. All matters
will be heard in either remote Courtroom 118 or 119.

e Pretrial and probation show cause hearings scheduled in a partially
remote courtroom shall not be continued. Defendants are to appear
before the judge in person, subject to an approved COVID-19 protocol.
All other parties may appear by phone or videoconference. All other
probation show cause hearings will be continued to a future date; the
filing of an AVR shall toll the expiration of probation.

e Detained status hearings set out of C-10 in a remote courtroom shall
not be continued. The defendant’s appearance will be waived for
these scheduling conferences.

e Detained status hearings in cases previously set for non-jury trials and
continued due to COVID-19 shall be set for a remote scheduling
hearing through a Court order. At or following the scheduling hearing,
upon request of both parties, a non-jury trial may be set a minimum of
30 days in advance.

10
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 105 of 118

e All other DVM and CCC hearings, including status hearings, diversion
matters, trials, and sentencings, scheduled through November 9,
2020, will be continued consistent with a scheduling order issued by
the presiding judge.

e Remote hearings in non-detained matters may be scheduled on

Mondays, Wednesdays, or Fridays in either remote Courtroom 118 or
119 upon the request of the parties.

e Judges will have the ability to schedule hearings on a case-by-case
basis, subject to capacity.

Civil Protection Order Cases (CPOs)

 

e Proceedings in the Domestic Violence Division are open to the public.
Parties will receive instructions on how to join the courtroom directly.
Non-parties should contact the DV Division Clerk’s Office by calling
(202) 879-0157 or emailing DVDhearings@dcsc.gov to obtain
information to access a specific courtroom.

e To facilitate remote hearings, the Domestic Violence Division
encourages all parties to contact the Clerk’s Office at (202) 879-0157
to provide contact information, including any telephone numbers and
email addresses where parties can be reached. Please call this
number to provide your contact information or that of any parties.

e Requests for Temporary Protection Orders will continue to be heard
remotely.

e All existing TPO expiration dates shall be extended to the future date
consistent with a scheduling order issued by the presiding judge.

11
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 106 of 118

e Parties will receive TPOs and other case-related paperwork (such as
self-service packets) electronically, including through email
correspondence.

e All existing CPOs expire either on the expiration date of the order or
on June 19, 2020 whichever is the latter of the two dates, unless a
Motion to Extend is filed. Note that the expiration of existing CPO
cases differs from the DV Division’s approach in the previous COVID-
19 Orders issued on March 19, 2020 and May 14, 2020, but is
consistent with the Order issued on June 19, 2020.

e CPO hearings and related-CPO hearings will be continued to a future
date consistent with a scheduling order issued by the presiding judge.
Upon request of the parties, hearings, such as consent civil protection
order cases facilitated through the attorney negotiation process, will
be heard in the remote courtroom directed by the Court. Judges will
have the ability to schedule other hearings on a case-by-case basis,
subject to capacity.

Extreme Risk Protect Orders (ERPOs)

e Requests for Ex Parte and Final ERPOS are available and can be made
by emailing the filing to DomesticViolenceManagement@dcsc.gov.
The petition can be obtained from the DC Courts website. The
assigned judge will hear the matter in a remote courtroom.

e All existing Ex Parte ERPO expiration dates shall be extended to the
future date consistent with a scheduling order issued by the presiding
judge.

e All existing ERPOs expire on the expiration date of the order, unless a
Motion to Extend is filed.

12
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 107 of 118

FAMILY COURT

Unless otherwise ordered by the Court, all deadlines and time limits in
statutes, court rules, and standing orders and other orders issued by the Court
that would otherwise expire are suspended, tolled and extended during the
period pending further order of the Court, except:

Abuse and Neglect Cases and Related Matters:

Motions practice and discovery in Neglect matters, Adoption matters,
Termination of Parental Rights matters, and Guardianship matters shall
continue to be governed by applicable Superior Court rules unless otherwise
directed by the assigned judge. Adoptions and Safe Family Act (ASFA)
deadlines shall remain in effect.

Adoption petitions may be filed electronically, via digital drop box at
https://dcscgov.app.box.com/f/aeaf4eb2153743519a495d3f95d26c93. All
other pleadings in adoption matters may be filed remotely via E-
Filing/CaseFileXpress.

 

Domestic Relations Cases:

Counsel and parties are expected to comply with applicable procedural
rules including the filing of motions and oppositions unless otherwise directed
by the assigned judge. All deadlines in orders issued on or after March 20,
2020 stand. All deadlines in orders issued before March 20, 2020 are extended
by 90 days.

Because individuals are likely unable to comply with social distancing
and “diligent efforts” to serve (either personally or by going to the post office
to obtain a certified mail), electronic service via text message or email is
permissible in accordance with Rule 4(c)(3)(B) without further order of the
Court. The serving party must prove service to the satisfaction of the assigned
judge, including showing that the electronic method of service was
“reasonably calculated to give actual notice.” Parties cannot serve
electronically under Rule 4(c)(3)(B) if personal service is required by statute,

13
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 108 of 118

including D.C. Code §§ 13-332 (requiring personal service on minors), 13-333
(requiring personal service on incompetent persons), and 46-206 (requiring
personal service of the notice in cases involving support).

Mental Habilitation Cases:

Counsel for Respondents shall continue to file Updated Status Reports
pursuant to Administrative Order No 00-06, and to the extent possible, shall
file Respondents Reports on Informed Consent for Voluntary Commitment and
Substitute Decision Maker Reports. Parties shall comply with any existing
order to file a special report or specific document. Parties shall comply with
any existing order (a) requiring participants to convene meetings or (b)
requiring the Department of Disability Services to provide specific services or
supports to the extent possible, in light of the pandemic.

The Family Court is conducting the following types of remote hearings:

Abuse and Neglect and Related Matters:

e Neglect initial hearings

e Emergency hearings

e Disposition hearings

e Stipulation Hearings

e Trials of any type, including Ta. L. Hearings, Adoptions, Termination of
Parental Rights Motions, and Guardianship Trials, shall be scheduled
as WebEx availability permits

e Family Treatment Court hearings

e Permanency Hearings, Review of Disposition Hearings, and Pretrial
Hearings shall be scheduled as WebEx availability permits

e Other hearings as WebEx availability permits

14
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 109 of 118

Domestic Relations:

e Divorces, separations, custody, child support, contested or
uncontested depending on courtroom availability and such other
matters that the Court deems appropriate.

e Domestic relations same day emergency hearings.

e Emergency motions to modify custody or for contempt where same
day emergency hearing was denied but the Court concludes that it is
both necessary and feasible to hear the motion on an expedited
basis.

e Discretionary matters, such as resolving discovery issues or other
issues, either capable of resolution during a remote hearing, or
deemed necessary in the interest of justice.

Juvenile Delinquency, Persons in Need of Supervision, and Private Adoptions:

All deadlines and time limits in statutes, court rules, and standing and
other orders issued by the Court that would otherwise expire are suspended,
tolled, and extended during the period pending further order of the Court.
Notwithstanding this Order, the Family Court will hold the following hearings:

e Juvenile initial hearings, including probable cause hearings.

e Any other hearings (e.g. emergency hearings, status hearings,
disposition hearings) based upon the judge’s determination that
holding a hearing would be beneficial toward resolving the case or
will result in a change in the level of detention of a juvenile; this
applies to HOPE and Juvenile Behavioral Diversion Program (JPDP)
courts.

e Factfinding hearings for juveniles, which will occur only remotely and
only if the Court finds for specific reasons that the factfinding hearing
in that case cannot be further delayed without serious harm to the
interests of justice, and only with the consent of the respondent after
consultation with counsel. Either party may seek a continuance of a

15
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 110 of 118

factfinding hearing for reasons of witness unavailability, or any other
reason, in accordance with the Superior Court Juvenile Rules.

e Special Immigrant Juvenile Status hearings.

e Private adoptions, when possible.

Mental Health:

e Mental health probable cause hearings.
e Mental Health Commission hearings.

e Revocation hearings, status hearings where needed, emergency
hearings, pretrial hearings and trials where feasible and all parties can
appear via WebEx.

Mental Habilitation:

e Mental habilitation review and emergency hearings when all parties
can access the court via WebEx.

Name Changes:
e Uncontested requests, when known and contested requests deemed
necessary in the interest of justice.
e Emergency requests.

Parentage and Support Cases:

e All cases where needed and resolving those on paper where possible.

Marriages:

e Marriages have resumed and are being conducted via WebEx. Parties
who wish to apply for a marriage license, please visit:

16
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 111 of 118

https://www.dccourts.gov/form/marriage-application

Other Relevant Information:

e The process for filing new domestic relations complaints or petitions
in Family Court is laid out in detail on the Court’s website, see:

httos://www.dccourts.gov/sites/default/files/DRB-Case-
Initiation|Instructions-for-filers.pdf.

 

e The Family Court Self-Help Center (202-879-0096) is operating on a
remote basis to provide information and to assist parties in filing
documents in Family Court cases (divorce, child custody, child
support, etc.).

e The Court will issue summonses electronically and will email them to
the filer.

e Domestic Relations Initial Hearings will not be scheduled at the time
of filing; they will be scheduled once a responsive pleading is filed or
an affidavit of service is filed and as is feasible given the status of
Court operations.

e The Supervised Visitation Center is conducting intake interviews and
supervised visits remotely.

e Multi-door mediation and intake for mediation is available for parties
able to participate in remote mediation either through
videoconferencing or telephonically.

PROBATE DIVISION

Unless otherwise ordered by the Court, all deadlines and time limits in
statutes, court rules, and standing and other orders issued by the Court that

17
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 112 of 118
would otherwise expire are suspended, tolled and extended during the period
pending further order of the Court.

The Probate Division will operate as follows:

e Judges will hear the following matters remotely by WebEx:

e 21-Day Emergency Guardians — Filed by email (attorneys and self-
represented filers) and by Telephone (self-represented filers only)

e 90-Day Health-Care Guardians — Filed by email (attorneys and self-
represented filers) and by Telephone (self-represented filers only)

e Petitions for General Proceedings (Guardianship and Conservatorship
petitions) — Filed by email (attorneys and self-represented filers); and

by mail (attorneys and self-represented filers)

e Other Intervention matters which the individual judge determines are
appropriate to be heard remotely by WebEx

e Other Probate matters, including Estate cases, which the individual
judge determines are appropriate to be heard remotely by WebEx

TAX DIVISION

Unless otherwise ordered by the Court, all deadlines and time limits in
statutes, court rules, and standing and other orders issued by the Court that
would otherwise expire are suspended, tolled and extended during the period
pending further order of the Court.

The Tax Division will operate as follows:

e Show Cause hearings will be heard remotely via WebEx

18
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 113 of 118

e Initial Scheduling and Pre-Trial Conferences will be held remotely by
WebEx

OFFICE OF THE AUDITOR MASTER

All Auditor-Master hearings are currently cancelled and parties are not
to appear. All orders that have been issued directing parties to produce
documents are continued. The Office will issue separate orders that will
reschedule all previously scheduled hearings, schedule hearings in new
matters, and set new dates for production of documents. Where possible
hearings will be conducted remotely until the Court resumes onsite
operations.

Be advised that staff is processing all documents remotely. Documents
may be submitted via email to: Auditor. Master@dcsc.gov or mailed to: D.C.
Superior Court, Office of the Auditor-Master, 500 Indiana Avenue NW,
Washington, DC 20001.

Reports are currently being prepared for matters in which all hearings
have been conducted and all documentation has been received. Reports will

be served on parties when they are completed.

For questions, please contact the Office via telephone at 202-626-3280
or email at Auditor.Master@dcsc.gov.

19
Case 1:20-cv-03076-APM Document 1-1 Filed 10/26/20 Page 114 of 118
sen yy 1:20-cv-03076-APM De@awnepitrdokiled 10/26/20 Page 115 of 118
o A

Civil Actions Branch
s) 500 Indiana Avenue, N.W., Suite 5000 Washington, D.C. 20001
a Telephone: (202) 879-1133 Website: www.decourts.gov

 

ieenccus Samirah
Plaintiff?

WS.

Case Number 2020 CA 002808 B

 

District Smiles, PLLC
Defendant

SUMMONS
To the above named Defendant:

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an attorney, within twenty one (21) days after service of this summons upon you,
exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
or-the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
attorney’s name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

You are also required to Gile the original Answer with the Court i Suite 5000 at $00 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Coust cither before you serve a copy of the Answer on
the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
judgment by default may be entered against you for the relief demanded in the complaint.

Leizer Z. Goldsmith Clerk epi ger

 

Name of Plaindif’s Attorney

   

 

 

 

 

 

$335 Wiscensin Avcnuc, N.W., Suite 446 a
Address \A 7, wm Depat Clerk

Washington, D.C. 20015 erga”

(202) 926- 3535 a 06/17/2020

Telephone

StS WH BE (202) 879-4828 Veuillez appeler au (202) 879-4825 pour une traduction #6 cd mat hat dich, Hay goi (202) 879-4828

SUS GIS AMM, (202) 879482688 BSNS ene Pores aeryTr (202) 879-4828 grow

IMPORTANT: IF YOU FAIL TQ FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF. AFTER YOU
ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO 86, A JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT, IF THIS GCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY HE TAKEN AND SOLD ¥O PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS
ACTION, DONO? FAIL TO ANSWE: ;

 

If you wish to taik to a lawyer and feel that you cannot atford to pay a fee to a lawyer, peer contact one ef the offices of the
Legal Aid Society (202-628-2161) or the Neighbortiogd Legal Services (202-279-5100) for help or come to Suile 5000 at 500
Indiana Avenue, N.W., for more information concerning places whete you may ask for such help.

See reverse side for Spanish transiation
Yea al dorso ia tradeccidn al espaiiol

CV-3116 Rev. une 2017) Super. Ct, Civ. R.4
   
 

1:20-cv-03076-APM Doayveanbbyisibied 10/26/20 Page 116 of 118

   

oe

: , Civil Actions Branch

Pe 500 Indiana Avenue, N.W., Suite 5008 Washington, D.C. 20001
Ge Felephone: (202) 879-1133 Website: www.decourts.cov

Ibraheem Samirah
Plaintiff

“VS

; ; Case Number _ 2020 CA 002808 B
Nina Kimmel

 

Defendant

SUMMONS
fo the above named Defendant:

You are hereby summoned and required to serve an Answer to the attached Commplaint, either
personally or through an attorney, within twenty one (21) days after service of this sammons upon you,
exclusive of tho day of service. If you are being sued as an officer or agency of the United States Government
or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
Answer. A copy of the Auswer must be mailed to the attorney for the plaintiff who is suing you. The
attorney’s name and address appear below. If plaintiff has ne attorney, a copy of the Answer must be mailed
to the plaintiff ai the address stated on this Summons.

You are also required to file the original Answer with the Court in Saite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:08 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
judgment by default may be entered against you for the relief demanded in the compiaint.

Leizer Z. Goldsmith terk@jRielpurt
hwy f 4 a

Name of Plaintiffs Attorney

 

 

 

 

 

 

 

5335 Wisconsin Avenue, N.W., Suite 440 By va 7H

Address By“ Deg Clerk

Washington, D.C. 20015 SLror cow

(202) 926- 3535 Date CCE

Telephone

RFS TE ABST BAA (202) 879-4828 Veuillez appeler au (202) 879-4828 pour une traduction D4 cd mét bai Gch; hay aoh{202) 879-4828

HOS PSL AN, (202)879-482dR SISA = eAice Teeee AoMTYd (202) 879-4828 eerie

IMPORTANT: IF YOU FAIL TO FILE AN ANSWER WITHIN FHE TIME STATED ABOVE, OR IF, APTER YOU
ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO BO 80, A JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU POR THE MONEY. DAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT, If THIS QCCURS, ¥OUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS
ACTION, DONG? FAIL TO ANSWER WITHIN THE REQUIRED FINE.

If you wish to talk to a lawyer and feel that you cannot afford to pay « fee to « lawyer, promptly contac? onc of the offices of the
Legal Aid Society (202-628-1161) or the Neighborheod Legal Services (202-279-5100) for help or come to Suite 5000 at 500
Indiana. Avenue, N.W., for more infommation concerning places where you may ask for such heip.

Sec reverse side for Spanish translation
Vea al dorso Ja traduccién al espafiol

CV-3116 [Rev. June 2017] Super..Ct, Civ R. 4
62,G88e 1:20-cv-03076-APM DoaypanbivissBited 10/26/20 Page 117 of 118

aay

 
  
  

 

oa tik ON

* {1 Civil Actions Branch

oN fp 50) Indiana Avenue, N.W., Suite 5000 Washington, D.C. 20001
ip Rin A ‘Felephone; (202) 879-1133 Website: www.decourts.gov

Ibraheem Samirah
Plaintitt
VS.

2020 CA 002808 B

Case Number

 

Maryam Seifi

“Defendant

SUMMONS
To the above named Defendant:

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an attomey, within twenty one (21) days after service of this summons upon you,
exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
or the District of Columbia Government, you have sixty: (60) days after service of this summons to serve your
Auswer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
attorney's name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
to the plaintiff at the address stated-on this Summons.

You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., detween 6:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court cither before you serve a copy of the Answer on
the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
judgment by default may be entered against you for the relief demanded in the complaint.

 

   

 

Leizer Z. Goldsmith Clerk ofthe Court
Name of Phiatiff’s Attorney hg 7

  

 

 

 

 

5335 Wisconsin Avenue, N.W., Suite 440 By

Address \e _ RebuS

Bi ae D.C. 2801S aig oy

(202) 926- 3535 so 06/47/2020

Telephone

SOE ANT Bi (202) 879-4828 Veuillez appeler'au (202) 879-4828 pour une traduction 4 cd mt bai dich, hay goi (202) 879-4828

SHS A SLANBL (202)879-4828R Se pNtICR Poe ATT (202) 879-4825 sear

IMPORTANT: IF YOU FALL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
ANSWER, YOU GAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO SO, A JUDGMENT BY DEFAULT
MAY SE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT, IR THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT, IF YOU INTEND TO OPPOSE THIS
ACTION, DO NOT FALL TO ANSWER WITHIN THE REQUIRED TIME.

If you wish to talk-to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-628-3161) or the Neighborhood Legal Services (202-279-4206) for heip or come to Suite 5000 at 500
indiana Avenue, N.W., for more information cancerning places where you may ask for such help,

See reverse side for Spanish translation
Yea al dorso‘la traduccién al espatiol

CV¥-3110 fRev. June 2617] Super, Ci Civ. R. 4
RC 1:20-cv-03076-APM DocHviEmivasidnled 10/26/20 Page 118 of 118
<i , Civil Actions Branch
ig 506 Indiana Avenue, N.W., Suite 5000 Washington, D.C, 20001

= ‘Telephone: (202) 879-1133 Website: www.decourts.gov

 

Ibraheem Samirah

 

 

 

Plaintitf
vs.
William Powell
Defendant
SUMMONS
To the above named Defendant:

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an ailorney, within twenty one (21) days after service of this sunimons upon you,
exctusive of the day of service. If you are being sued as an officer or agency of the United States Government
or the Disirict of Columbia Government, you have sixty (60) days afler service of this summons to serve your
Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
attorney's name and address appear below. If plaintiff has no aitomey, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 am. and 5:00 p.m., Mondays through Fridays or between 9:00 am. and 12:00 noon on
Saturdays. You may file the origina! Answer with the Court either before you serve a copy of the Answer on.
the. plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
judgment by default may be entered againsi you for the relief demanded in the complaint.

Leizer Z. Golds mith Clerk ae

Neme of Plaintiff's Attorney (=
53345 Wisconsin Avenuc, N.W., Suite 440

Address
Washington, D.C. 20015

(202) 926- 3535 ais 06/17/2020

Telephone
i SSS TT i (202) 879-4828 Veuillez appeler au (202) 879-4828 pour une traduction Hé cd mat bai dich, hay goi (202) 879-4828

WAS RAM, (202) 579-4825 5E BRR ARD ena’ Pore? ACPTT? (202). 879-4828 gear

 

 

 

 

 

IMPORTANT: IF YOU FATL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
ANSWER, YOU FAIL TO.APPEAR AT ANY TIME THE COURT NOTIFIES YOU 10 DO SO, A JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY BAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT. IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE ‘THIS

ACTION, DO NOT F4ilL TO ANSWER WITHIN THE REQUIRED TIME,

If you wish to talk to a lawyer and feel that you cannot afford to pay a fee-to a lawyer, prompily contact one of the offices of the
Legal Aid Socisty (202-628-1161) or the Neighborhood Legal Services (202-279-5106) for help or come to Suite 5000 at 500
Indiana Avenue, NJW., for more information concerning places where you may ask for such help.

See reverse side for Spanish transiation
Vea al dorso la raducetdn al espatiot

CV-31 [0 Rev. Ame 2017] Super. Ct. Civ. R.4
